      Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 1 of 47



 1   Brian C. Lake (#020543)
     Kendra L. Haar (#03 0959)
 2
     PERKINS COIE LLP
 J   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 8 50 12-27 88
 4
     Telephone: 602.351.8000
 5   Facsimile: 602.648.7 000
     BL ake @perkin s coie. c om
 6   KHaar @perkins coie. com
     docketphx@perkinscoie. com
 7

 8   Attorneys þr Defendant Performance Credit,
     LLC f/k/a Encore Credit Corp.
 9
                               UNITED STATES DISTzuCT COURT
10
                                        DISTRICT OF ARIZONA
11

t2
     PABLO A. CASTELLANOS AND JUDITH T                      No.   2 : 17   -CV -02428-PHX-SPL
13   CASTELLANOS, Husband and Wife,

t4                        Plaintiffs,
                                                            DEFENDANT PERFORMANCE
15          V
                                                            CREDIT, LLC F/IIA ENCORE
I6   ENCORE CREDIT CORPORATION, et al.,                     CREDIT CORP. REQUEST FOR
                                                            JUDICIAL NOTICE IN SUPPORT
17                        Defendants.                       OF DEFENDANT'S MOTION
18
                                                            FOR JUDGMENT ON THE
                                                            PLEADINGS
t9
20

21
            Defendant PERFORMANCE CREDIT,               LLC flkla ENCORE CREDIT               CORP.

22
     ("Defendant" or "Encore") by and through undersigned counsel, respectfully requests,
     under Federal Rule of Evidence 201 ("Rule 201"), that this Court take judicial notice         of
23

24
     the documents listed below in connection with the Defendant's Motion for Judgment on
     the Pleadings, which is filed concurrently with this request.
25

26          Rule 201 allows a court to take judicial notice of documents outside of the

2l   complaint that are capable of accurate and ready determination by resort to sources whose

28   accuracy cannot reasonably be questioned. Fed. R. Evid.           201.     Courts routinely take
      Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 2 of 47



 1   judicial notice of loan documents in foreclosure cases, particularly where the documents
2    have been recorded, are a matter of public record, and their authenticity is not contested.

 J   See, e.g., Kuc v. Christiana Trust ARLP 3, No. CV-15-08136-PCT-DLR, 2016 WL 74712,

4    at   *l   n.2 (D. Ariz. Jan.'7,2016), cíting Sparlin v. Select Porfolio Servicing, Inc.,2012
 5   WL    527486, at *8 (D. Ariz. Feb. 17, 2012).

 6             The documents attached were all recorded in the offìcial records of the Maricopa

 7   County Recorder's Office, related to the Property at issue in this action:

 8
                    o   Attached as Exhibit A, is a true and correct copy of the 2016
 9                      Trustee's Deed, f,rled in the official records of the Maricopa County
                        Recorder's Office on July 29, 2016 as document number
10                      20160541587 and indicating that Defendant Encore was not a party
                        to this sale.
11

t2              o       Attached as Exhibit B, is a true and correct copy of the Assignment
                        of Deed of Trust assigning Defendant Encore's interest in the
13                      Property at issue to {J.S. Bank N.A. on January 30,2012, filed in the
I4                      official records of the Maricopa County Recorder's Office on
                        February 10,2012 as document number 20120111453.
15
                o       Attached as Exhibit C, is a true and correct copy of the Encore Deed
T6                      of Trust filed with the Maricopa County Recorder's Ofhce on
I7                      February 7, 2007 as document number 20070156567. [Ex. 1 to the
                        Compl., Doc 1-1]
18
                o       Attached as Exhibit D, is a true and correct copy of the first Notice
19
                        of Trustee's Sale filed with the Maricopa County Recorder's Office
20                      on January 20,2011 as document number 20110053804. [Ex. 15 to
                        the Compl., Doc 1-1]
2t
                O       Attached as Exhibit E, is a true and correct copy of the cancellation
22
                        of the first Notice of Trustee's Sale filed with the Maricopa County
23                      Recorder's Offìce on May 19, 20ll as document number
                        20110421682. [Ex. 19 to the Compl., Doc 1-l]
24
                a       Attached as Exhibit F, is a true and correct copy of the Notice of
25
                        Trustee's sale filed by Quality Loan Service Corporation on January
26                      15,2016 with the Maricopa County Recorder's Office as document
                        number 20160031431.
27

28

                                                                                      cv2016-008151
      Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 3 of 47



 1           On a motion to dismiss, the Court may take judicial notice of matters of public
 2   record outside the pleadings without converting the motion to a summary judgement
 J   motion. See, e.g., MGIC Indem. Corp, v. Weisman,803 F.2d 500, 504 (gth Cir.               1986)

 4   ("On a motion to dismiss, fthe court] rnay take judicial notice of matters of public record
 5   outside the pleadings."); see also Shaw v. Hahn,56 F.3d 1128,         ll29 n.l   (gth Cir. 1995)

 6   ("In deciding whether to dismiss   a claim under Fed. R. Civ. P. 12(bX6), a court may look

 7   beyond the plaintiff,s complaint to matters of public record."); Mullis v. U.S. Bankruptcy

 I   Court   for   Dist. of Nevada, 828 F.2d 1385, 1388 (9th Cir. 1987) ("[F]acts subject to
 9   judicial notice may be considered on a motion to dismiss.").
10                                           Conclusion

11           For the foregoing reasons, Defendant respectfully requests that the Court take
t2   judicial notice of the attached documents and contents contained therein.

13
     Dated: November 28, 2018                           PERKINS COIE LLP
t4
15                                                      By   lsl Kendra L. Haar
r6                                                           Brian C. Lake
                                                             Kendra L.Haar
l7                                                           Suite 2000
                                                             2901 North Central Avenue
18
                                                             Phoenix, Arizona 85012-27 88
I9
                                                        Attorneys for Defendant
20

2l
22

23

24

25

26

27

28

                                                  --)   -                              cv20l6-0081s   1
      Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 4 of 47



 1                                     CERTIFICATE OF SERVICE
2             X       I hereby certify that on November 28,2018, I electronically transmitted            the

J    attached documents        to the Clerk's Office using the CM/ECF              System   for filing   and

4    transmittal of   a   Notice of Electronic Filing to the following CM/ECF registrants:

 5                                                           Jacob Alexander Maskovich
      Daniel Price Crane
 6    Bryan Cave LLP                                         Bryan Cave LLP
      dan.cr ane @bryancave. com                             j amaskov ich@bry anc ave. c om
 7    Attorney for JP Morgan Chase Bank         NA           Attorney for JP Morgan Chase Bank NA
 8                                                           Judith T Castellanos
      Mellisa Robbins Coutts
      Devan E. Michael                                            castellanos@hotmail.com
                                                             j udy.
 9
      McCarthy Holthus LLP
10    mcoutts @mccarthyholthus. com                          Plaintiffs Pro   Se

      dmichael@mccarthyholthus. com Attorney
11
      for Quality Loan Servicing California
I2    Reconveyance Company

13
              X       I hereby certiff that on November 28,2018, I served the attached document
I4
     by first class mail on Judge Steven P. Logan, United States District Court of Arizona,40l
15
     West Washington Street, Phoenix, Arizona 85003-2118.
t6
              X       I hereby certiÛ'that on November 28,2018, I served the attached docurnent
l7
     by first class mail on the following:
18
                                     Judith T Castellanos
t9                                   Pablo A Castellanos
                                     16809 S 44th St.
20
                                     Phoenix, AZ 85048
2T
                                     Plaintiffs Pro   Se
22

23
                                             s/ Susan Carnall
24

25   t42143572.2


26

27

28

                                                           -4-                              cv2016-008151
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 5 of 47




                Exhibit A
          Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18OFFICIAT.
                                                            Page 6 of 47
                                                                      RECORDS OF
                                                                                 IVIARICOPA COUNTY RECORDER
                                                                                        HELEN PURCELL
                                                                              2016054158? 07 /29/2AL6 03:54
                                                                                    ELECTRONIC RECORDING

Reoording requested by
                                                                              t50246437rÞUS-4 -1 -1 - -
                                                                              Wadel
Whgn rccordcd mailto:

Select Portfolio Servicing, Inc.
3217 S. Decker Lake Dr.
Salt l.ake City, UT 841 l9

Forrvard tax sfatcrnents tcl the address given abovc


  TS No.: AZ-15-687449-RY                                                                  Space above this line for recorders use
  Tifle Order No.: 150?46437 -         A]¿--V    Ol                                                                                   :ir
                                                                                                                                     ç
                                                                     AFFIDAVIT OF VALUE EXEMPT PURSUANT
                                                                     TO A,R.S SECTTON l r-r r34 (B) (1).                              õ
                                                                                                                                      o
                                                                                                                                      o
                                                                                                                                      õ_
                                                                                                                                      o
                                                                                                                                      :1
                                                                                                                                      3
                                                                                                                                      fI)

  ÂPN No.: 301-69'627       5
                                                        'i.
                                                         !":ì;-r..                                                                     -o
                                                                                                                                     cop
                                                                               I
                                                              lr,

  The Grantee Herein lS the                                                   ììi:i                                                  (o
                                                                                                                                      o
 The amount of the unpaid                                                             ls
 The amount paid by the                                                                                                               õ
                                                                                                                                      o
                                                                                                                                      ö-
                                                                                                                                      o
                                                                                                                                      c)
.Said property is in the                                                                                                              o_
                                                                                                                                      g)
                                                                                                                                      Â)
QUALITY LOAN                                                                                    ated in the Deed        of   Trust
hereunder more partícularly                          or as                                        and CONVEY to                       o
                                          '...:,ìt
                                                                                                                                      -
           U.S. Bank, N.4., su                                                                 on behalf of the holders of
                                                                                                                                      o
                                                                                                                                      o
           Bear Stearns Asset                                                                    ficates Series 2007-H E3             a
                                                                                                                                      fI)
                                                                                                                                      U,
                                                                                                                                     -o
(hereinafter "Grantee") but without                                                    all right title and interest conveyed          X
to and now held by it as Trustee                                      n               properfy situated in the county of              :--ì
                                                                                                                                      o-
MARICOPA, State of ARIZON,A,,                                                                                                          ll
                                                                                                                                      N)
                                                                                                                                      A

           LoT THREE HUNDRED STXTY EIGHT (368), PECOS WËST" ACCORDINC TO THË PLATE OF
                                                                                                                                      o
                                                                                                                                      sÌ\)
           RECORD IN THE OFFICE OF THE COUNTY RECORDER OIì MARICOPA COUNTY, ARIZONA, IN                                                {
           BOOK 294 OF MAPS, PAGE 3l; AND AFFIDAVIT oF CORRECTION RECORDED MAY 2, 1986 IN                                            isc)
           DOCUMENT NO. 86-2I8044, TOCE'|.}IEIT WITI.I AN EASEMENT FOR SEWER LINË PURPOSES,                                           J.
           AS SET FORTH IN INSTRUMENT RECORDED AUGUST 21, 1985 IN DOCUMENT NO. 85-396496,                                             o
                                                                                                                                      CD

                                                                                                                                      Ol
                                                                                                                                      Þ
This conveyance is made in cornpliance with the terms and provisions of the Deed of Trust executed           PABLOby                  I
                                                                                                                                      ()t
A. CASTELLANOS AND JUDITH T. CASTELLANOS, HUSBANÐ AND WIFE, AS JOINT TENANTS                                                          æ
                                                                                                                                      '-.¡
WITH RIGHT OF SURVIVORSHIP, as Trustor, dated l/lg/2007, and recorded on 211/2[07 as Instrument No.
2007-015656? ancl re-recorded on 6/28/201I as Instrument Number 20110536116 of Official Records in the
                                                                                                                                      (¡
office of the Recorder of M.ARICOPA, ARIZONA, under the authority and powers vested in the Trustee
                                                                                                                                      E
                                                                                                                                      fÐ
                                                                                                                                     (o
desigrrated in tlle Decd of liust or as the duly appointed trustee, ciefault having occurred under the Deed of Trust                  o
pursuant to the Notice of Sale under the Deed of Trust recorded on 1/15/201 6, instrument no 20 16003 143 I of                        Ø
Official records. Trusteç having complied rvith all applicable statutory requirements of ,,tlre State of Arizona and




                                                                                                            MCR 1 of 5
        Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 7 of 47
                                201 60541587




performed alì duties required by the Deed of Trust including sending a Notice of Sale within five days by Çertífied
mail, postage pre-paid to each person entitled to notice in compliance with A.R.S. section 33-809.

All requirements per Arizona Statutes regarding the mailing, personal delivery and publication of copies of Notice
of Trustee's Sale, and the posling of eopies of Notice of 'lrustee's Sale have been complied wíth" Trustee, in
compliance with said Notice of Tt'ustee's sale and in exercise of its powers under said Deed of Ttust sold said real
propefy at public auclion on 7/20/2016. The fbreclosing beneficiary, being thc highest bidder at said sale became
the purchaser of said property for thc alnount bid, being $225,250.00, in lawful money oflthe United States, in pro
per, receipt thereof is hereby acknowlcdged in I'ull/partial satisfaction of the debt secured by said Deed of Trust, and
instructed'lrustee to vest this Trustee's Deed Upon Sale to said Crantee.

This conveyance is made without representations or rvarranties of atry kind, expressed or implied. By recording this       ::r
Trustee's Deed, Crantee understands, acknowledges and agrees that the Property was purchased in the context ofa            o{
foreclosure, that the current Trustee made no representations to Grantee concerning the Property and th¿t the current
Trlrstee owed rro duty to make disclosures to Grantee concen:ing the Property, Crantee relying solely upon
                                                                                                                           o
                                                                                                                           o
his/her/their/its orvn due diligence investigation before electing to bid for the Property.
                                                                                                                           o
                                                                                                                           a
                                                                                                                           o
                                                                                                                           :1
                                                                                                                           3
                                                                                                                           fI)
                                                                                                                           a
                                                                                                                           o
                                                                                                                           co
                                                                                                                           ()P
                                                                                                                           o
                                                                                                                           õ
                                                                                                                           o
                                                                                                                           o_
                                                                                                                           o
                                                                                                                           o
                                                                                                                           o-
                                                                                                                           0)
                                                                                                                           0)
                                                                                                                           (D
                                                                                                                           I
                                                                                                                           -fl
                                                                                                                           o
                                                                                                                           o
                                                                                                                           ¡fI)
                                                                                                                            U,
                                                                                                                           -()
                                                                                                                           X
                                                                                                                           :-il
                                                                                                                            o-
                                                                                                                                il
                                                                                                                            N)
                                                                                                                            J
                                                                                                                            ö
                                                                                                                            Þ
                                                                                                                            N)
                                                                                                                            {
                                                                                                                            l\)
                                                                                                                            o
                                                                                                                            I
                                                                                                                            C"
                                                 "This inslrument ls being recordÊd ss an
                                                                                                                            o
                                                                                                                            (Jt

                                                 ACCOiíM0DATIoN oNLY wilh no
                                                                                                                            sI
                                                                                                                            ()l
                                                  Cefresentation aB tCI its et{æt upon title"                               æ
                                                                                                                            -{
                                                                                                                            (tl
                                                                                                                            !
                                                                                                                            A)
                                                                                                                           (o
                                                                                                                            o
                                                                                                                            Ø




                                                                                                     MCR2ofS
          Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 8 of 47
                                  20160541587




In witness thereof, QUALITY LOAN SERVICE CORPORATION, as Trustee, has this day, caused its name to
be hereunto affixed by its officer thereunto duly authorized by its corporation by-laws.


-
QUALITY MAY BE CONSIDERED A DEBT COLLECI'OR ATTEMPTING TO COLLECT A DEBT AND ANY
               INFORMATION OBTAINED WILL BE USED FORTFIAT PURPOSE.

TS   No,: AZ-15-687449-RY

 Date:                                                    a UALITY     LOAN SBRVICD                        TION


         1?r811-I                                                       ira     enez,
                                                              By:



 A notary pub lic or other officer compl eting this certif'ícate verifies only the dentity of the     tn d ivid ua I who signed
 the docunrent to wh ich rh     certíficate ls aftached, and not the truthfulness, accuracy , or vali dity of rh at document.


 Statç   of: Califoruia)
 County of: San Diegg)

                                                             Ilrr¡lrl:r A. Gonzclez
 On                                          before me,                                          a notary public, personallY
 appeared

          the sarne in              e
 the person(¡J, or the         upûn



 I certifl, under pENALTY OF PERJURY uncler the laws of the State of California that the foregoing paragraph                 is
 true and correct.


                         and otficial seal                  (Seal)
                                                                                                                       ô
                                                                                                                       t@

 Signature             A. Gonzllcz




                                                                                                             MCR3ofS
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 9 of 47
                                 20160541587




TS No.: AZ-l 5-687449-RY




                                 Grantee Con                  Information

Grantçe is incorporated, organized, licensed, chartered, formed and/or registered in the State and Country reflected
in the address block below:




U.S. Bank, N.4., successor tl'ustee to LaSalle Bank National Association, on behalf of the holders of Bear Steams
Asset Backed Securities I Trust 2A07-HE3, Asset-Backed Certificates Series 2007-HE3
c/o Select Portfolio Servicing, lttc.
32 I 7 S. Decker Lake Dr. , ,
Salt T-ake City, UT 841 l9
IJnited States of   Â,merica
                                                                              c




                                                                                                   MCR4ofS
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 10 of 47




                                                                                                  5
                                                                                                  c
                                                                                                  ö
                                                                                                  o
                                                                                                  o
                                                                                                  ã.
                                                                                                  o
                                                                                                  f
                                                                                                  3
                                                                                                  sl
                                                                                                  =.
                                                                                                  c,
                                                                                                  co
                                                                                                  P
                                                                                                  (.o
                                                                                                  o
                                                                                                  õ
                                                                                                  o
                                                                                                  â
                                                                                                  o
                                                                                                  c)
                                                                                                  o_
                                                                                                   ß)
                                                                                                   0)

                                                                                                   o
                                                                                                   a

                                                                                                   o
                                                                                                   o
                                                                                                   F
                                                                                                   o)
                                                                                                   rJ,
                                                                                                  Ð
                                                                                                   X
                                                                                                   :-rl
                                                                                                   o-
                                                                                                    il
                         201 60541 587                                                             t\)
                                                                                                   J
                OFËICIAL RËCORDS OF                                                                o
                                                                                                   sN)
              MARICOPA COUNTY RECORDËR
                   ADRIAN FONTES                                                                    {
                                                                                                  ñO
                                                                                                   I
              The foregoing instrument is an                                                       o)
              electronically prepared                                                              o
                                                                                                   (Jl
              full, true and correct co pv                                                         À
                                                                                                   J
              of the original record in this                                                       Û¡
                                                                                                   ø
W             office.                                                                              '.,l

    UN        Attest: 1112812A18 01:35:12 PM                                                       (Jl
                                                                                                   !
                                                                                                   s)
              By                        ecorder                                                   (o
                                                                                                   o
                                                                                                   Ø
              To         this purchase visit
              http //reco rder. ma rico Pa. g ov lrecdocdata/verifycerl. aspx?id =2 1 0427
                   :




                                                                                        MCRSofS
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 11 of 47




                Exhibit B
        Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 12 of 47




                                                                                          il | ilffi t ililtilil   ililr llll   lilililril   til
                                                                                                  OFFICIAL RECORDS                      OF
                                                                                            I.IARTCOPA COUNTY RECORDER
                                                                                                   HELEN PURCELL
                                                                                       2012-0111453 02/10/12 01:35                                 PM

When Recorded Return To:                                                                                    54 0F          91
JPMorgan Chase Bank, NA
C/o NTC 2100 Alt. 19 North
Patm Harbor, FL 34683

Loau#:19183482

I   Iilffi lilll illll lllll   lll¡   lllll   lllll lllll llll llil
                                                                ASSIGNMENT OF DEED OFTRUST
                                                                                   A, Monroe, LA 71203,
.- .. Cont¿ct JpMORGAN CHASE BÑ'5,Ñ,Á. for ttrts tnsirument 780 Kansss Lrne, Sufte
telephone # (S66) ?5G8747, whlch ls recponslble for recelvlng payments'

                                                                                                                                                               3
                                                                                                                                                               fÐ
                                                                                                                                                                =.
                                                                                                                                                                c,
                                                                                                                                                                o
                                                                                                                                                               !
                                                                                                                                                               p
                                                                                                                                                               (()
                                                                                                                                                               o
                                                                                                                                                               õ
                                                                                                                                                               c)
                                                                                                                                                               o"
                                                                                                                                                               o
                                                                                                                                                               c,
                                                                                                                            and recordcd in Book n/a at Page   o.
                                                                                                                                                                fD
                                                                                                                                                                o)

                                                                                                                                                                o
    IN WTTNESS WHEREOF this                                                                                                                                     :4.

                                                                                                                                      FOR ENCORE CREDIT         c)
                                                                                                                                                                o
    MORTGAGE ELECTRONIC
    coRP., ITS SUCCESSÛRS                                                                                                                                       a
                                                                                                                                                                o)
                                                                                                                                                                a
    By¡                                                                                                                                                        E
                                                                                                                                                                X
                                                                                                                                                                ._!
                                                                                                                                                                o.
                                                                                                                                                                 il
                                                                                                                                                                }t)

    STATE OF FLORIDA                                                                                                                                            o
                                                                                                                                                                .Þ.
    The                                                                                                                                                         f\)
                                                                                                                                                                (¡
                                                                                                                          coRP., ITS SUCCESSORS AND             t.)
    ASSICNS, who, as such
                                                                                                                          to do so, exe¡uted the foregoing      o
    instrument for the Purpos€s                                                                                                                                 N)
                                                                                                                                                                o
                                                                                                                                                                +r
                                                                                                                                                                (¡
                                                                                                                                                                (t
                      A                                                                           20f4                                                          N)
    Not¿rv Public - State of FLORIDA                                                                                                                            *0
    Commission exPires: 08i22/2014                                                                                                                              o)
                                                                                                                                                               (o
                                                                           North, Palm Harbor, FL 34683 (800)346'9152                                           o
    Document Prepared By; E.t ¡nce/I{Tc, 2l{x} Alt.                   19                                                                                        U'

    JFCAS 15666472 -- EMC CJ352tt20 MIN 100180100003887294 MERS
                                                                PHoNE 1-888-6?9-MERS FoRMS\FRMAZI


    I   llllll lllll lill llllllllil lllll lllll lllll llll llll
                           *15666/.'12*




                                                                                                                                         MCRlof2
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 13 of 47




                                                                                             5
                                                                                             ç
                                                                                             =
                                                                                             o
                                                                                             c)
                                                                                             o
                                                                                             -
                                                                                             o"
                                                                                             o
                                                                                             ¡
                                                                                             3
                                                                                             û)
                                                                                             =.
                                                                                             c)
                                                                                             3oo)
                                                                                             òo
                                                                                              o
                                                                                              C)

                                                                                              o
                                                                                              c)
                                                                                              (Ð
                                                                                              o)

                                                                                              o
                                                                                             <c)
                                                                                              o
                                                                                              a
                                                                                              G)
                                                                                              <n
                                                                                             Ex
                                                                                              :!
                                                                                              o-
                                                                                                Í
                                                                                               ¡\)
                                                                                               o
                                                                                               À
                                                                                               N)
                                                                                               (¡
                                                                                               f\-)
                                                                                               o
                                                                                               l\J
                                                                                               ()

                                                                                               s(¡
                                                                                               (¡)
                                                                                               t\)
                                                                                               ru
                                                                                               0)
                                                                                              (o
                                                                                               o
                                                                                               Ø




                   2A120111453
             OFFICIAL RECORDS OF
           MARICOPA COUNTY RECORDER
                ADRIAN FONTES

           The foregoing instrument is an
           electronically prepared
          full, true and correct coPY
          of the originâl record in this
           off¡ce.
           Attest:   'l   1       8 01:35:11 PM

           By

           To             this purchase visit
           http //recorder. mar¡coPa govirecdocdata/verifycert. aspx?id=2
                :
                                                                            1   0425




                                                                                   MCR2of2
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 14 of 47




                Exhibit C
                                 Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 15 of 47




ÍìE0ofit)ËÐ AT THE nÉauË-T0F
       cl{pAgo               flTr"E    cflinANy
                           Recordlng Requçted By:
                           ENCORE CRFDTT CORP.
                                                                                                                     ïffiililffiilüw
                                                                                                                           '^*:'Ë+riHÈ'åi::'ï
                                                                                                                         2øø1-Ø156561 ø2/
                                                                                                                                        30F3                       ^-
                                                                                                                                                           ELOCI(HUlllÊRs
                           And After Recorþhg Return To:
                           ENCORE CRÈDI T CORP.
                           1833 ALTOÑ P ARiÛüA,Y
                           rRVrNE, Chlr FORNIA 92606
                           Loan Numbèr: 388729

                                                                        [Space Above THs Llns For R€cordlrig Dats]
                                                                                                                                                                             -o
                                                                             DED         OF TRI'ST                                                                           o
                                                                                                                                                                             o
%-                                                                                                                                                                           a
                                                                                                                                                                             o
VJ                         lillN: 1001801000038                    B?2 94
                                                                                                                                                                             o
 (                                                                                                                                                                           :1

tn                                                                                                                                                                           3
                                                                                                                                                                             A)
                           DTINTTþN{¡
C                                                                                                                                                                            _4,
                                                                                                                                                                             o
                                                                                                                                                                             õop
n
o-
                           Words used ln multlple
                           13, 18, 20 and 21. Certatn
                                                                                                                             deftned ln Sedlons 3, 11,
                                                                                                                               provtded ln Secdon 16                         (o

tp                         (A) 'S.q¡ty                                                                                           007          , together
                           wtth all Rlders to thls
0o                         @) Barorr:rr          is       P                                                                                   ,
     0                     HUSBAND AND              !{I                                                                          IVORSHÏP.

     -9
                           Borrower is lhe truslor                                                                              6405     SOUTH
                           43RD PLACE,
                           (C) il.cndci     ls

                           Lender ls   a   CALIFORNIA                                                                                         organlzed                      EX
                                                  of
                           and edsttng under the laws                                                                                                                         'l
                           Lender's malllng address           ls    1B 3 3                                           /   CALIFORNIA 92606                                     o-
                                                                                                                                                                               il
                                                                                                                                                                              N)
                                                                                                                                                                              A
                                                                                                                                                                              o
                                                                                                                                                                              ,F
                           (D)   rftU¡IOO'IS F]DELTTY NATTONAL TITLE INSURANCE COMPANY' A                                                                                     o
                                                                                                                                                                              ('l
                           CAL TFORNTA CORPORATION
                                                                                                                                                                             ño
                                                                    17e1r- voN KARMAN AVENUE, #300, IRVTNE,                                                                   o
                                                                                                                                                                              {o
                           äffi,ïiäiffi.8Elîi                                                                                                                                 A
                                                                                                                                                                              ('t
                           (B) 'MERS' ls Mortgage Elechontc Re$sratlon Systems, lnc. MERS ls a se¡aralg c3rporatlon that ls acilng                                            o,
                                                                                                                                                                              (Jl
                           ioi.ty as a nomlnee for úñ¿". aø lænder'lsuccæsors and asstgns. MBRS l¡ tho bocfrdry                    u¡&
                                                                                                                           thl¡ Sæ¡rÍy                                        O)
                           I¡¡t¡snat. MERS ts organtzed and erdsttng under the laws of-Delawue, and hæ an address and telephone number                                        \
                                                                                                                                                                              ¡\)
                           of P.O. Box 2020, Fllnt, MI 48501-2026, tel. (888) 679-MERS.                                                                                       o
                                                                                                                                                                              -u
                                                                                                                                                                              0)
                                                                                                                                                                             (o
                                                                                                                                                                              o
                                                                                                                                                                              U)



                                                                                                          .                0r,r#lÉcelfuwüs   Eoo6lo'r362
                            Form 30O3       (rsv,
                                                                             Mrc
                                                                                       Paç   1 of 14
                                                                                                              MERS               -  yrü.dænntb.øtt



     Â'.101L1,ú"d-   Lþñ
                                                                                                                                                                        I4
                                                                                                                                             MCR 1 of 20
                            20070]-56567
   Case 2:17-cv-02428-SPL Document   80 Filed 11/28/18 Page 16 of 47




                (F)  "Note" meâns úe plomissory note signed by Bormwer and dated ,IANUARY 1'9             ?901 - _.          | :                ,            ":
                The Note states that Borower ow;s Lender THREE HUNDRED TWELVE THOUSAND AND
                00/100                                              Dollars:(U.S.    312, 000    $                     .00
                                                                                                                ) plus interest'
                Borrower has promised to pay this debt in regukir Periodic.Payments and to pay the debt in full not laler lhan
                FEBRUARY           I, 203't
                (G)    "Property,'meansthcpropertythatisdescribedbelowundertheheading"TransferofRightsintheProPe{.ty.".....                                              a
                (gi 'Lo*"     means the debieviden;ed by the Nore, plus interest, a¡ry prepaynent charges and late charyes due u¡der                                     o
                the Note, and all sums duc under lhis Security Instrument, pluS            inierest.          r:
                                                                                                                                                                         :1
                (I)                                                                                                               arç                                    3
                      "Ridersn means all RÌders to this Securifu In5trument that are executerl by Borrower, The following Riders                                  :. '   o)
                to be exccuted by Borrower lcheck box as applicablcl:                                                                                                    =.
                                                                                                                                                                         o
                                                                                                                                                                         o
                                                                                                                                                                         E
                      ffi   Adjustable Rate Rider              I     Planned Unit Development Rider                                                                      0)

                      !     Balloon Rideí                      I     BiweekJy Payment Rider
                      !     1-4 Family Rider                   !     Seconrl Home Rìder

                      !     Condominium lìider                 ffi   Other(s) lspeciSl
                                                                     PREPAYMENT RTDER                  TO SECURITY                  TNST.




                (J)    ,'ApplicableLat¡rn   means all controlling applicable federal, state and local slatutes, regulations, Ordlnancelanf
                àiminisr¡ãtive rules and orders (hat have the éfiect of law)      as well as all applicable fìnql, non-appealable judicial
                opinions.
                (K)   "Community Associ¡tion Dues, Fees, a¡d Assessments" means all <ìues, fees, assesmenls and other charges
                ihai are imposed ãn Borrower or the Prôp;r(y by a condominium association, homeownes association or similar
                organization.
                (tj   'Etectronic Funds Transfer" means any trânsfer of funds, other than a transaction originated by check,                        fuft'         .


                or similar paper instfl¡ment, which is,initiated throuþh an electronic tèrminal, telephonic ins(fumen(, computer, or
                magnetictapàsoastoorder,inst¡ucliorauthorizeãfinancialinstituthnto'debitorcreditãnacióunt.                   Suchl.ery
                incÍudes, bút is not limited io, point-of-sale transfers, automãted teller machine trânsactlons, transfers initiated by                       :          o
                                                                                                                                                                         A
                telephone, wire transfers, and aufomated clearinghouse transfers.                                                                                        o
                                                                                                                                                                         (¡
                (Mj "Bscrow ftms" means thosc itcms Ilat arc"described in Section 3.                                                                                     N)
                G.li "tvliscellaneous Proceeds" means any compensationi settlement, awârd of dàmages, or proceeds paid by any                                            o
                                                                                                                                                                         o
                third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i),damage to, or
                destruction of, the Property; (ii) condemnation or other taking of all or any part of the ProPerfy; (iii)             in
                                                                                                                                                                         {o
                                                                                                                          -conveyancc
                lieu ofcondemnation; ãr (iv).misrepreseßtations of, or omissions as to, the value and/or condition of:the Property,
                (O) "Mortgage lo*oruo".i rnuro i*u.un." protccting lænder against thè nonpayment of, or défault on, the Loan'
                (P) "perioáic pay4enl means the reqgtarty scheduled amount due for (i) principal and interest undèr the Note;
                plus (ii) any amounts under Section 3 of this Securiiy       Instrunìcnt.                   ,,              :',:

                (Q)   "RESPA" means rhe Real Esrar Scttlement Procedures Act                   (U U.S.C.   52601 et seq.) and its.implementini
                iegulation;RegulationX(24C.F.R.Part3500),astheymightbeamendedfromtimetotime,oranyadditionalor'
                suècessor legislation or.regulation that governi the same subject matter.. As used in this Secu¡ity Instrúmenf,
                 "RESPA" rcfers to all requäements and rósrictions that are imposed in regard to a f'federally ielated mortgage loanl'
                even If ûe l¡an does noi qualify ãs à "federalþ, reláted mortgage loan" under IìESPA.
                @)     "Sucocssorin.I¡terestofBorrowernrneansanypartythafhastakcntit]etotheProperty,whetherornotthát
                part)Ì has assumed Bormwer's obligations under the Ñote aniVor this Security               Instrumena,,.,
                                                                                                                                    ...   .            .,.



                TRANSFER OF RTGHTS                  TN   THE   PROFEFÍTY
                                                                                                                 ,!,


                 'l'he benefìciary of rhis Security Instrument is MERS (solely æ nominee fgr Lender and l-ender's successors and^
                 assigns)and.thäsucccssorsandassiþnsoIMERS.         ThisSecuiitylnstrumentsecuresioLender: (i)úerepaymentof'.




                 Fom 3oo3 1/ö1 (rev.    6/02)                              Pe{.e ?   of   14                                 -:,   www.dæmaglc,@n



&3m3.mzd.Z.tm




                                                                                                                                              MCR 2 of 20
                            20070L56567
   Case 2:17-cv-02428-SPL Document   80 Filed 11/28/18 Page 17 of 47




                 the L,oan, and all renewals, èxtensions and modifìcations of the Note; and (ii) the periormance of Borower's
                 covenantsandagreemenßunderthisSecuritylnstrumcntandtheNote.        Forthispurpose,Borrowerirrevocab]V.Sm1ts
                 and conveys tã Trustee,,in trusi,.wirh power of .sale, the following described lllPeftY,,located in lÏe::r
                                                                                                                              "

                                        COUNTY                             oJ                  ,        !-I,ARLC9PA .                        :



                                           Juri¡dictionì
                               [Type of Reærding                                              [Nme of Ræording Jurisdictiotl]       .-- ,,
                  Sffi   LEGAL DESCRTFTION ATTACHED HER,ETO À}JD MADE                     A   PART TMTOS A'S EXHIB]T                ''4".
                 A.P.N.:      30I-69-62"1
                                                                                                                                                                         3
                                                                                                                                                                         0)




                 whichcuncntlyhas theaddressof              16405 SOUTH 43RD             PLACE
                                                                                                                                                                         o
                                                                                     '        tstrætl                                                                    ô
                                                                                                                                                                         Õ-
                                                                                                                                                                         0)
                                        PHOENIX                               Arizona                   85048        ("ProPertYAddress"):                                0)
                                                   ICiryì                                               tzip Codel
                                                                                                                                                                         o
                                                                                                                                                                         =.
                         TOGETHER WI'l'll all ùe     improvemenb now or hereafter erecled on the Propcrly,-and all eæcments,                                             c)
                                                                                                                                    also be
                 appurtenances, and fixtures now o. hä*¡fter a part of the p.opã.ty. All rep-lacementi and addifions shall                                               (D

                 .åi.r.J nV tf,ir S.o"ity lnstrument Àll of thu fót.going is icfeìred to in úis'security lnstmment as úe ]fr9nerq,"
                                                                                                                                                                         f,
                                                                                                                                                 ,
                                                                                                                                                                         o)
                 Borrowerinderstands änd agrees rhat MIÌRS holds o'nþ legal title to the interests $anted by Borrower.in this Securit¡l'             '               '
                                                                                                                                                                         þutx
                 Inskument, but, if neccssary to comply with law orcústom; MERS (as nominee.for Lender and.l,ender's successors '
                 and assigns) hai the right: ó ex"roir" äoy or all of tlose interess, iniluding, but nôt limited to,.the right to forcclose                               :lo
                                                                                                                                  canceling
                 and sell"the Property:äd to take any á.iion requireà of Lender including,'iut not limiterd to, releælng and                                              ll
                                                                                                                                                                          N)
                 this Security Instrumenl,
                       BORROWER COVENANTS that Borrower is lawfully seisãd of the estatc hereby conveyed and haslhe
                                                                                                                                right                                     o
                                                                                                                                                                          À
                 o 6.ãi una-.oouey rhe Þroferty and ihrr rhe Property is unencumbeied; exgept for gngumÞryrce1 9f.r9cora,                                                 o
                                                                                                                                                                          (¡
                 Boñowcr wærants ånd will défenä generally the titte to tire Propqrty against all claims and demandi, subject to any
                 encumbrances of reco¡d,
                                                                                                                                w.ith
                       TFIIS SECURnY INSTRIJMENTcombines uniform covenaßts for national use and non-uniform covenants
                 limited variations byjurisdictioD to conslitute a uniforth seorrity insLrumen! covering raal propçfty.
                                                                                                                                                                          (¡
                                                                                                                                                                          OJ
                         UNIFORM COVENANTS. Borower                and Lende¡ covenanr and agree as follows:                                                              (¡
                                                                                                                                                                          o)
                         1.P¿)m.entofPri¡oipûl,I¡terest,Escrowltems,PrepayrnentChaíges,andLateCbaiges.Borrowershall                                                       -{
                                                                                                                           and lalc
                  pay when duã the principal ù ád interest on, the debt evidencãd by the Note and any pIglP¿yrnent chargqs                                                l\)
                  ähärg"sdueundeitheÑote. BorrowershallalsopayfundsforEscówl[emspursuantto.section3' Paymentsdue                                                          o
                  undei the Note and this Security Instrument shaìl ie made in.U.S, cunenry. Horvever, if any check or oÛrer                                              T
                                                                                                                                                                          0)
                  instrument received by Lendcr aõ payment under tÏe Note or this Security Instrument ls retntned to Lender unÎaid'                                      (o
                  Lender may require rhät any or all's,ib.sequent payments dúe under the Nóte âûd thú Security Instrüment bc.made in
                                                                                                                                                                          o
                                                                                                                                                                          Ø
                  onuormoreofthefollowingforms,asseÍectediyLen,ler:           (a)cash;þ)moneyorder;(c)certifiedcheck;bankçbeck.
                  treasurer's check or cashier's checi, frovided an"y such cheù is dra*ì'upon an institution ùhose depqsits are
                                                                                                                                 insuled.
                  by a federal agency, inslmmentality, or enlityl or (d) Elcctronic Funds Transfer.
                        paymenrs are deem"a ."."iu"iif lI;¿;;il;áå                ,i,i" i"."ir" ¿.rignated in tl¡e-No-te orat such othe¡
                  locationasmaybedesignatedbytenãerinaccordancewilhlhenoticeprôvisionsinSectionlS.                       Lendermayreturn                 .


                                                                                                                                      Lender,
                                   pryrånî ot p^rttuì foy*ont insimcieJt ío bring the Loan crrrrent, wi-thout waiver¡f {Y rights
                  "nypuyr"ntoipurtialp"aymentifthepaymentorpartialpaymenráreinsuffìcienttobrin8.theLoancurÈnt.                                                   :
                                                                                                                                                             '       :
                  nråy
                       "Ë."ptot"ny
                  heieundei      p*.¡uäi.. ro irs rights'to refuse such payment or.iartial paymenls in the future, but Lende¡ is not



                  ARIZONA--Sinqle F¿m¡lv-Fann¡e MaelFr€dd¡e Mdc UNIFORM                   , MERS                Dæfilaglc øfuñE;   800649-1362
                  Fom 3oo3 1/ö1 (rev.   6/02)                          Page                                              www,doèmqlc,èom




tu3m.nd.3.ttrì




                                                                                                                               MCR 3 of 20
                           20070756567
  Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 18 of 47




              obligated to appþ such paymcnts at the rime such payments are accepted. If each l'eriodic Payment is applíed as of
              írs schedulcd due dare, then Lender nced not pay iniciest on unapplied fqnds. Lcnder may hold such unapçlied            funds                                  ,


              üntil Boffower makes paymenr to bring rlre ioän curi"ni. ,,Jf úi.ower does not do so within a reasonabie periodof
              {ime, L'ender shall eitirei apply such fînds or return them to Bomower' Ifnot applied eælier' such fu-ids witt bq
              applíedtotheoutstandingþiiicipal balance.undertheNoteimmediatelyptiortofôreclosure.                    l''lo,9ffsetor'.clqim'
              *hi.h Bo..o*".  might hivå now'or in the future against lnnder shall rciieve Borrower from making Paymenls dne
              under the Note andihís Security Instflrment or performing the.covenanfa and agreements secured by tlis Security                      '


              Instrumen(.
                   2,     Applic¡tion ofPayment6 o¡ piocæeds. Exccpt as otherwise described in.ahis Section 2, all payme¡s
              accepted anàìpplied by Lenáer shatl gç applied in the fotìowing order ol þriority: (a) interest duc únder'lhe Notei                  r,,


              (b) pìincipil rtüe under'the Noie: (c) amo¡nL due ,tnder Sectiori3. Such pãyments shall te applied to each           Pe¡iodic                                  .


              Payment in the order in which it became due. Any.remaining amouns shali be applied first to late charges, second
                 'any
              to       other amounts due únder this Security Inst¡umeni, and then to reduce the principal balance.o! the Nog. .
                    "lf
                        Lender receives a payment from Bo..*". for -a deìinquent Pcriodic Payment v.'hich includes a sufÏicient                    '                     ,



              amounttopayanylate.närgeauu,thepaymentmaybeapþlieátoftedelinquentpaymeútandthe_latecharge..lf
              more than ãne Périodic Pay"ment is ouLta,nding, tændermay apply any payment received from Borrower to lhe
              repayment ofrhe Periodic Payr.nis il an¿ to fäe extent rhat, eacir p.yoiuåtiun be paid in full.'' To the extent ùat
                                                                                                                                   '
              anyexcessexistsafterihepaymentisappliedtothefull paymentofoneormorePerio{icPáyments,suchexcessTaY                   ",.
              beappliedtoanylatechargeidue. Voiuntaryprepayrr.reniishallbeapplÌedfirsttoanyprepaymqntchargesandthen''
              as dcscribed in the Note,
                    Any applicatlon of payments, insú.rance proceeds, or Miscellanmus Proceeds to príncipal due under the Note                                   .


              shall nofexiend or posçãnà üre duó date, or changc the amount, of thc Periodic Payments.                 :


                      3.Funds foi Escrow ltems. Bor¡ower shãll pay to Lender on ùe day Perìorlic Payments are drre under the '
                                                                                                                                                                                 f
              Note, until the Nore is puid in full, a sum (the ' Fundi' i to provide for paymänt of amounL due for: (a) ta;'<es and
              assessments and other iiems which can attain priori$ over tiris Security'Instfument as a lien or encumbrance on the
              Propertyt (b) leasehold payments o¡ground ients on the Property, if any; (c) premium¡ f91 any and all insurance
              ruquir.d by Lrnd.¡undeì Section 5; aid (d) Mortgage Inruranä" pr"mium-s, ifany, or any sums payable by Bonower
              to Lenderin lieu of the paymcnt of Morrgage Inirrãnce prem¡úms in accordance-with the provisions of Section 10.                            '

              These items are called "Éscrow ltems.'t 'Aioiigination or àt any time during the term o[ the Lqan, Lender may require
              that Community Association Dues, Fees, and ässessmenls,  ifäny, be escrãwed by B<lrrowe¡, and such dues, fees aud
              assessments shà[[ be an Escrow   ttem, Bomowcr.shalf promptfy furnísh to Lendèr all notices. ofamòunß io be paid
              under this Section. Borrow".     rt"tt   pay tændèr the Ëunds' fo. bscrow Items unless lænder waives Borrower's
              obligationtopayrheFundsforanyoiãilDscrowltems. Lénrlermaywaivello¡rower'sobligationtoPaytoLender                                           ,



              FunãsforanyoiallEscrowltemsatanytime. Anysuchwaivermayonlybcinwriting. Intheeventofsuchwaiver,
              Borrower shåll pay directly, when andïhere pây;ble, thc amountsiue ior any Escrow ltems for which payment of
              Funds has beeniãived byLender and, íflendeirequires, shall fìrnísh to Lender receipts evidencing such                paymen(                   .                   (¡
                                                                                                                                                                                 o)
              withinsuchtimeperìodasLendermayrquirc.           Borrowei'sóbligationtornakesuchpaymentsandtoproyider.gceipts                                          .           (¡
              shall for all purpór", be deerned io be a cåvenant and agrèemeniconained in this Security- Inslrument, as lhe phrase                                               o,
              "covenantañdàgreement"isusedinSectiong             lfBorrowerisobtigatedto'payEscrowltemsdilectli'purs^uantto'                                                 :
                                                                                                                                                                                 I
                                                                                                                                                                                 N
              a waiver, and Bo-rrower fails to pay ùe amount due for an Escrow lte-m, Lender may exercise its riglts under Sectíon                                               o
              I and pay such amount and Boim-wer shall then be obligated under Section I to repay (o l,ender any such amoünl.                                                    tl0)
              Lendei may revoke the waiúer as to any or all Escrow Iteäs ai any time by a'nolice'given in accordance wìth Secílon                                                (o
              15 and, upon such reûocation, Borrower shall pay to L¡nder all Èunds, and in such amounts, that are úen required
                                                                                                                                                                                 o
                                                                                                                                                                                 (n
               under this Section 3;
                     Lendcr rnay, ar any time, collect and hold Funds in an amounl (a) suflicient to permit [.cnder to apply      q:Il|F
               a( the time specified unäer RESPA, and (b) not fo exceed lhe qaximqm amount a lender can require under RESI'Á.
               Lendcr shall estimate the amount of Funds due on the basis o[cu¡rent data añd reasonable estimàtes of cxpànditrúes
               of furure Escrow Items or othcrr¡¿ise in accordance with Applicable l-aw.
                     'l'he Funds shall bc held in an institurio¡ whose depôiits arc insu¡cd by a fed-eral agency, instrumentality, or
               entig (including
                        'LÆnder     [.ender, if Lender ¡s an insütution whoìe deposiis are so insured) or ín any Federal Home Loan
               SanË.            ;iìall apply the Funrls to pay the Escrow ltcms no later than the time specified under RESPA: Lqnder



                               Family--Fannìe Mae/Frcddie Mac                                          Oocfâa fr¡c   @lûùæ- I o o Â 4 9' t 3 6 2
               Form            (rev. 6/02)                                                                           w*w.docnaglc.com



Mm3.hd.á.lm




                                                                                                                                MCR 4 of 20
                            20070756567
   Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 19 of 47




                                                                                                                          or verifylng
                  shall not charge Borrower for holding and applying the Funds, annually analyzing $q -escrow account,
                  the Escrow ltõms, unless fæna". fãy-s go¡owËr 'iãt"r"st on the Fu¡ds änd Aþpticrble t-aw
                                                                                                              permits lcnder m matc
                  such a chæge. llnless an agreemJni"is       in writing or Applicable Law requires interest to be pald on the Fund¡,
                                                         ^ude                                                    and I-ender can agree
                  Lendcr shaií not be rgquireã tb pay Borrowãr any inte"rest oiearnings on the Funds Bor¡ower
                                                                                                                            charge; an
                  in writing, however, tirat interËisùú be paid än the Funús. LJnder shall give to Borrower' witìout'
                  annrral aõounting, ofthe Funds as required by RlrSPA.
                   .    Ifthere ls isurplus off'urds hJtA in esårow, as defìned under RESPA, Lender shall ¿sçorrnt fo BoFower'for
                  the excess funds in uccordance wiih RESPA. If the;e is a shortage of Funds held in cscrow, æ
                                                                                                               defìned undei RESPA,                                 '"
                                                                                                                                 to make                                         3
                  Lender shall nori$ Borrower as required by RESPA, .and Bonoiver shatl pay to Lendgr úe ampúnt necessary                                                        A)
                  up the shortage iñ accordance wiù,.RESPÂ. but in no more than t Z monthly paymqnts'                      deficie¡cy of                            -
                                                                                                                      I:tï,:^i:
                                                                                                                         "                                                       =.
                                                                                                                                                                                 c,
                                                                                                                                                                                 o
                  Finds held in escrow, as defìned unde¡ RESÞA; Lender shall notiff Borrower as falui¡ed by^RESPA, and Bonower                                                   !
                  shall pay to Lender the amount necessary to maic up the deficiency in accorda¡ce wìtJr RES-PA, but in no more
                                                                                                                                     th.an                                       0)
                  l2 monthly payments.
                        Upon payment in full of all sunrs secuierl by rhis Security Instrument, Lender shall promptþ refund to Borrower
                  any Funds hetd by Lender.
                       '
                           4.
                            Charges; Lie¡s. Borrower shail pay all taies, assessmenls, iharges, fines, and impoqitions ait¡ibutablero
                  rhe Property *ii"Í,       âttain priority ou.t ihir Secufity Inslrument, leasehold payqenls- or ground rcnþ o1 the
                                         "*
                  Property, if any, and Commuiniìy Asóciation Dues,, Feei. and Assessments, if any, To the extent that thcle items '
                  ar"'Es.iow ltems, Borrower shil pay"¡¡e¡¡ in the manner providcd in Section 3:         '   .                 .

                        Borrower shall promptþ discirãge any lien which hai priority oyer this Security Inst¡umen! unless Bo¡rowe¡:
                  (a) agrees in writing tì     påym.nr ofïe o'bligation s""ured Uy thä lien in a manner acceptable to Lender, but o¡ly
                                              t.
                  io Iög as Borrow"er is peifórming such agrãement;. (b) coniests 1¡e licn in good faitl by,-or defends agalnst
                  enforcãment of the lìen in, legal proieedingsîhich in Lender's opinion operate to prevent,the enforcementof thc lien
                  while those proceedings ur"             but ðnþ until such p.o"ueàingr arã concluded; or.(d
                                                   ["näing,
                                                                                                                       from the.holder
                                                                                                                  9ecurys
                  of the lien än ug.otñ"nt saìisfactðry.to    .Le-nd"r subordinating th; licn lo this Security Instrimcnt' If Lender
                  determines that õty parr of rhe Property is sub¡ect to a tien which- can attain priòrity over tìis Secúrity Inltmmenl'
                  Lender may give fuiowêr a noricå tdËnrifying the lien. WJthin 10 days of the date on which thät notice is given,                                      '


                  Borrower shà-ll satisfy the lien or take one är more of the actions set forth âbove ln this Sectjon.4.
                        Lender may require Borrower to pay a one-time chargefor a real estate trx verÌfication andlor reporting
                                                                                                                                   servlce
                  used by Lender in connection with this      t¡an.                                                                                                                  o
                                                                                                                                                                                     À
                           5.   property Insuraûcç, Borrower shall    keep. the impròvements now existíng      o¡ heieafter erected. 9I¡ th:                                         o
                                                                                                                                                                                     (¡
                  Property insuied igainst loss by,ffre, hazards inclqdöd wiùin thc term "extènded coveráge," and any othcr h"ilards
                                                                                                                  'llhis insurance shall be
                  in.tuOing, but not imited to, eãrthquakes and fìoods, for which Lender requires'in1uran1e.,
                  maintainîd in the amounts (including deductible levels) anri for the periods thât Lænder requires' Whai Lender
                  requires pursuant to rhn pteceding ierñences can changc during'thc teflÌrof the Loan, The insurance carrier ptoviding                                     ..


                  the'insurånce shall be ôhåsen by l3"orrower subject to Iierderip iight tq disapproye:Borower's cloice, which riglit shall
                                                                                                                                   (a) a one-
                  not be exercised unreasonably. Lender may r"equire Bonowertã pay, in iiìnection with this Loan, Èiùerl                      ''

                  time charge for flood zonê <fetermínation, äertiifìcation and trackiì[ services; or (b) a one-lime charge for Ìlood zone
                  dctermination.and certilìcation servic"s and subseqúent charges eaci timc remappings      oi similar_ changes occur  which
                                                                                                                                                                                     N)
                  reasonably might affect such determination or certification,- Borrower shall also be responsible for the paYment
                                                                                                                                          of'                                        o
                  any fees impoled by the Fedcral Emergency Management Agency in connection wiúl the reviewofany flold zone'                                                         !
                                                                                                                                                                                      0)
                  determination resulling from an objecÜon by Borrower.                                                                                                              (o
                        If Borrower failito maintain ãay of the coverages dóscribed above, Lender may obtain insuraiice coverage',at
                                                                                                                                                                                     o
                                                                                                                                                                                     UI
                  Lenrler's option and Borrowerls .*p"nr., Len<ler iJun<ler no obligation to purchase any particular typè or amount
                  ofcoveragå. Thcrcfore, such coveLge shall côver l,ender; but might.or rnþht not protect lorrower, Bortowc¡'s
                  equity in ìúe Properry, oi t¡e contentiof the Property, against any rGk; hazard or liability and might provide grealer '
                  oi 1"r.".           thanwas previously in effect.' Borrower acknowledgeq tha! lhe cost ofthe.íirsurance coY:r.age s|
                            "ou.ru[.
                  obtaincdmightsigriifìcantlyìxceedùLôostofinsuranceùatBorroweriouldhaveobøined.                     A.nyamolrntsdisbursed '
                  by lænder uirder ilris Sectiön 5 shall become àdditional debt of Borrower seçured by_ ùis Security Inslflmenl. These
                  urount" rhrll bear inlerest at t}e Note ¡ate from the date oidisbu¡seme¡ìt ànd òþall be payable, with'such inteiest,
                   upon notice from Lcnder to Borrower rcquesting      payment'                      ,            t      ,'        ,.




                   ARIZONA'-S¡nqle Familv-Fannie Mae/Fr€ddie Mac UNIFoRM                      MERS            D   of',lragic       øfumß        8oo' 64 e' t 36 2
                   Form 3oO3 1lö1 (rev.6102)                          Page 5                                                            www,d:ætft¿úlE,csn




tu3{Ð3.rnrd.5.h




                                                                                                                                              MCR 5 of 20
                            20070756567
   Case 2:17-cv-02428-SPL Document   80 Filed 11/28/18 Page 20 of 47




                                                                             '::'
                    All insurance policies required.by l¡nder and renewals of such policies shall be subject to Lender's,right to
               disapprove such policies, shall includeä standard mortgagc clause, and'shall name Lender as mor{gagee a¡d/or as an
               acldûionallosspàyee, Lendershallhavetherighttoh<rldthepoliciesandrenewalcgrlificãle:          IfLenderrequires,
               Borrower shall þmmptìy give to Lender all iccãipfs ofpaid prøniums and icnewal nòt¡ces." If B-offower obtains any
               form of insurance *ï.äþ, not otherwise requi;ed by'Lenåer, for damâge to, or destruction of,.the Propel ty, such
               policy shall include a stanãard rnortgage clarse and shall namc Lender as mortgagry and/o.r_as an addjtional fos.payee. '
                     In the event of loss, Borrowei siall give prompt notice to ùe insurance-canier and Lender. Lender may make
                                                                     ''Unless
               proof of loss if not made promptly by Borroïer,                iender and,.Borower'othérwise agrne in wri{ing, any
               insuranceproceeds,whethórornot-theunderlyinginsumncewasrequircdbyLender,shallbeapplied,to'restoration'
               or repair df rhe Property, if th¡ restoration * r"i'uir is óconomícalþ fe-asibie and.I¡nder's Sècurity is not lesened "'
               During such repair ädiestoration peri'od,,l-endér shall have the right to hokl sucb insurancc proceeds untìl-Lender                   .



               has hù an opportunity to insp€ct iuch Propcrty to ensu¡e thè woik has been completed to l.enderls satislaction,
               provided thaiìuch inipecrion shall be underuÏen'promptly. Lendei may disburse procegas_jo-1 tle repairs and ''
               iestoration ln a single paym"nt o. in a series of progrcss payirrcnls as l.hc work is'completed. U_nless zn agreement '
               ismadcinwriring"orÀpplicableLawrequiresinteieiitobäpaidonsuchìnsu¡anceproceeds,Len{ershallnotbe                                       '
               required to pay Bõrrowerìny intcrest or eainings on such procecds. Fees for public adjusters, .or other third Parties'
               reúined by'Bärrower shall not. be p4id out'of ùe insulanðe proceeds and Shall be the sole obligation of Boirower.                                  ..,


               If the restoration or repak is not economically fcasible or lænàer's security would be lessened,'the însurance proceeds
               shallbeappliedlothesumssecuredbyth¡sS;curltylnstrument,:whetherqrnotthendue,wiùltheexcess;ifany,Puld,
               to Borrowôr, Such insurance.proceedr shull be aþplied in thc'order provided for in Section 2.
                       If Borrower abandons thà Property, Len<lei rùay fìle, negotiaie and settle any available insurance çlaim 9d
               related maltcrs.               does nìt räspoad within-30 ttays tã a notice fiom Lender that the_ imurance caffiei has
                                     If Borrower
               oflered to settlc a claim, then Lender may negotiate and sãttie the claim. The 30 day period lVill begin when the
               noticeisgiven. Ineithcrévent,orifLenderaiquircsthePropertyunderSection22orotherwise;Borrowerhereby'                                                              0)
               asigns dlender (a) Bonower's rights to any iìsu.un.. proi..dr iri aÍ ar.noqnt not to e_xceed the'amounts unpaid                                                  (t
                                                                                                                                                                                E
               undõr úre Notc or ùis Security Instriment, ani þ) any. other of Borrower.'s ri$hts (other than ùe right lo any refind
                                                                                                                                     '                                          x
               of unearned premiums paid by Bonower) undei all insurance policies coveriñg the Prgperty, insofar          as Such          rights             '                 :ì
                                                                                                                                                                                o.
               are afplicabl'e to the coierage"òf the   Proferty,   Lender may usé thc insurance p-mceeds either to repair q¡ r,estore        the        ''                      ll
                                                                                                                                   -
                                                                                                                                                                            :
                                                                                                                                                                                l\)
               Propäity or to pay amountsinpaid undeì thè Note or this Security Instnumênt, whether.or not
                   '
                                                                                                                    then düe.. ': .
                     6.- Occupancy. Borrower shall occupy, eiøblish, and usê the Pmperty as BorroweCs principal residence
               within 60 days after rie executïon of this Secúrity Instrument and shall continue lo occupy ùrePmperty as BoÍower's ,                          ì


               principal residence for at leâsl one yea¡ after tie dare of occupancy, unleis l,ender otherwisc.agrees in wrlting' whlch
                        rhull not be unreasonabty wittrtreU, br unless extenúailng cirbumstances exist which 4re beyond Borrower's
               "onr.nt
               control.
                       7. Prescrvation, Mainte,nonce aod Prôtection ofthe Prorperty; Ioepections, Borrower shall not destrby,
               damage or impalr the Property, allow the Property to detefiorate or commit waste on the Property. Whether or not
               Borrolwer is residing in the eioperty, Bomowcr shall maintain the Property in order to Prev-ent the Property,[rom
               deterlorating or dccreasing in vátue due to ils condition. Uniess it is dete¡míned pußûânt to Section 5 that repair or
                                                                                                                                          :          '
               restoration is not economically feasible, Borrower shall      promptly repair  the Próperty  if damaged  to avoid  fu¡ther
                                                                                                                                                                                Ì\)
               deteriorationordamage. Ifiniuranceorcondemnalionpróceediarepãidinconneclionwithdam-ageto,or(hetakin8. '                                                          o
               of, thc Property, Boriower shall be respolsible for repairing or resioring the Property only if Lçnder has released ' "                                          !o)
               proceeds for such purposcs. Lender máy disburse protæds ior the repairs and restoration ín a single paymenl or in                                                (o
               å series of pmgreså payments as the worli is corpleied, If the insuranôe or condemnalion Proceeds are not suflicienl
                                                                                                                                                                                o
                                                                                                                                                                                U'
               to repair oi reiore rile Property, Bonower is noi relieved ofBorrower's obligation for ùecompletion of such repair
                or resloration.
                      Lender or its ägent may make reasonable enrries upon and inspeciions of the Property; If it has rcas9nable cauæ;
                l-endermayinspectìheinteiiorofthê'improvementsoitheProperty,            LendershallgiveBorrowernoticeatthèlime
                of or prior to such an interior inspectiôn speci$ing such reasonable cause' '             - .           ,,



                      i. Borror¡¿er's Loan,{pplicatim.- SorrÑer shall be in default if, during the LoaI applicalion process,
                Borrower or any pe*o* o"nlíri.s uoting atthe direction of Borrower or wilh ìJorrowerls k¡owledge orcoment Save
                materially false, rnisleaaing, or inaccuräe information or slatements 10 Lender þr failed to piovide Len{er                  with                  ,    .




                ennorun--s¡nole Famltv-+ann¡e tr¡æ¡Freddie Mac UNlFORlvt INSTRUMTNT - MERS                  Doëlúeg¡c        øfutÍfß   800.6494362
                Form 3OO3 'ttö1 0ev.6tj2')                          Page 6 of 14                                             ,vvw,dócmq¡o,ctm



Àr3m3.nd.6.h
                            20070!56567
   Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 21 of 47




                mater¡al information) in connection,wilh the Loan. Material repreientatiom include, buf are not limited to,:
                representations concerning Borrower's Occupancy of the.Property as Borrorruer's princiPal residence.
                           P¡otection of Leßder' c Interest in thä froperty en<lrnights Ûlra€r'this Security rnstrument, lf
                                                                                                                                           (al
                     9.
                Ilorrower fails to perform t}e covenants and agreemeâts qóntained in tlis Security Inqkument, -(b) tftgie-ls a                         legal                             .


                proceeding that might,significantly affectLendei's interest ìn the Property and/or rights u.nder this Security Instrument
                                                                                                                                 which may
                isuch as iproceed'íng in"bankrup"tcy, probate, for condemnalion ôr:forieiiure, forenforcement of a li,en
                attain prio;ity ou.. tf,i, Secu.ity Insrrument or to enforce laws or regulaìiom), or:(c) Borrower has abandoned the                                                          o
                Propeity, thËn Lender may do and pay for whatevec is reasoàable oiappropriate to protecl Lender's-intercst in the                                                            -
                Property and righs undeiihis Secu;ity Instrument, including protecting and/or assessing the value of ttrg Property,                                      ,


                and securing and./or repairing the Property' Iænder's aclions can include, but are not limited to, (a) paying any sums                                       :



                secured by ã lien whicír nas firiority over-this Security Instrument; ft) appearing ln cou¡t; and (c) paying reasonable                                      .



                attorneys; fees to protect its interesi in thc Property anrl/or rights undcr thiì Sccu-rity Instrument, including its securcd
                positiôn in a bankruptcy procòeding. Securing the Property includgs, but is not limitèd to, enlerlng the Proper$ 1o
                                                                                                                                                                                             (o
                                                                                                                                                                                             o
                make rcpairs, .nung" tá.ks, replacã oi board up doorsand windows, drain wât€r frgt piry, eliminaie building or
                other coãe violatíoni ot dang"rãus conditions, and have utilities turncd on or off. Although Lender may take action                                                          õ
                under this Section 9, I¡ndeidoes not have to do so and is not under any dufy rir obligatlon to do so. It is aþreed that
                                                                                                                                                                                             o
                                                                                                                                                                                             o
                l-endcr lncurs no liability for not laking any or all actions authorized underthis Sectíon 9._
                      Any amoúnts disbnrsed by Lender-undei this Sectión I shàll becomeadditional debt ofBorroweiseóuredby.this
                Security-Instrument. These amounts shall beaf inferest at,the Note rate'from the date of dísbu¡sement and shall be
                 payable, with such interest, upon tbtice from lænder to llorrower r€qucsting paymenl. '
                      If this Security Instrumänt is on a leasehold, Borrower shall ¿omply ûith all the provisíons of the. lease'
                 Borrower shall not sLrender the leasehold estate and interests herein conveyed orterminate or cancel thg ground lease.
                 Borrower shall not, withciút the express.written consent of Lendei, altei or amend the ground lease, lfBo¡rower
                acquires fee title to thc Properry; thè leasehold and the fee title shall not merge unless Lender agJees to the merger
                 in writing.
                       10, Mortgags losurance. If Lender rcquhid Mortgage Insuránce as a condition of making the Loan, Borrower
                shall paythepõñiumsrequiredtomaintaintheMortgãgãlnsürance:'i¡effecl. If,foranyreason,.theMorlgage
                Insur-ie .ovèrage requireá by l-ender ceases to be availãblc from thc nortgage lnsur€i that previously provìded such
                insurance and Bãrrow-er was.iequired to make separately designatcd paymenfs toward the premiums for llortgage
                Insurance, IJo¡rower shall pay the premiums required to obøin coverage substantialþ equivalónt to the Mortgage                                                               o
                                                                                                                                                                                             À
                lnsurance previously in effeci, at a cost substantìalþ equivalent tó the cost to Boúower of the Mortþage lnsurance                                                           o
                                                                                                                                                                                             (¡
                previously in eflect, from an alternate mortgage inlurór selected by Leirder. If subsøntially.equivalert Mortgage
                inr*^o.u.ou.ruge is not available, Borroweisñaìl continue to pay tð Lender lhe amount of the separately designated                                                   .
                                                                                                                                                                                             ño
                payments that were due when the insurance covcrage ceased to.be iq effect, L.ender wlll accept,-use and dain ùese                                                             o
                                                                                                                                                                                              {o
                þaymenlsasanon-refundablelossreserveinlieuoiMortgagelnsurance, Suòhlossreseneshailbenon-refundable'
                noNvithstanding the fact that ùe Loan is ultimately paÌd ln full, and Lendei shall not be required to pay Borror.ver any
                interest or earnìngs on such loss reserve. L,ender can no longer requiie loss reserve payments if Mortgage Insurance
                coverage (in the arnount and for tle period that Lendcr requires) providcd by an insuÌer selected by Lender aggin
                bccomãs available, is obtained, and lændcr requlres sepaìately àesignated.paymehts. toward the premiums for
                Mortgagelnsurance. IfLender.required,Mortgagelnsu¡anceæaconditionofmakinglhel-oanand':Bormwe"rwas
                .uqui-r"J to make separately designåted payments-toward the premiums for Mortgage Insumnce; Borrower shall pay
                rhe premíums requiied to maínraìn Morigäge Insurancc in cfiect, or to próvide a non-refundablc los rcserve, u¡til
                Lenäer's requlrement for Mortgage Insrlrãn-çe.ends in acctirdance with any wriltcn a$reernent between Bo¡rower and
                Lender provìding for such term-inãtion or u.ntil temination h requíreä by Applicable tzw. .NotÏin! ìn this Section                                               "

                 10 affects Borrower's oblìgation to pay interest at the ratè provided     in
                                                                                          the       Note. :


                      Mortgage Insurancc reimbr,..ul Ì-ender (or any entity that purchases.¡he N.ote) for certain losses it may iJtcur
                if BorroweT dTocs not repay the Loair as agnled. Boirorvei is noi a party tô the MorlSag€ l¡tsurance.
                      Mortgage iLrnurersevaluate thei¡ total risk on all such insurance in force fróm lime to lime, and may enter into
                agrecments wiù other parties that share or modiff their risk, or reduce losses. These.agrqeme¡its ¿rreon terms and
                cãnditions that are satiifacfory to tÍe mortgage iisurei and the other         (or,Parrres),to fhese agreàments, These
                                                                                            þarty




                 ARIZONA-.Sinqle Fam¡lv-.Fann¡e Mae/Fredd¡e Mac UNIFORM                     - MERS            D   oclú a o¡ c   qfuiùú6   I   o o' 6   I 9'   t 36   2
                 Form 3Oo3 1/õ1 (rBv. 6/02)                          Page 7 of'14                                               www,docmælê,com




þlm3.mrd.T.rm




                                                                                                                                    '   MCR 7 of 20
                            20070756567
   Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 22 of 47




                 agreements may requlre the morgage insurer to make payments using any sourcc of funds ihat the morlgage insurer
                 rñay have availablellwhich may ilnJlude funds obtaineá fiom Mortgage lnsu¡ance premium3).
                                                                                                                      :



                       As a result of these agreeménß, tbnder, any purchaser of the Ñote, another insurer, any reinsurer, any other '
                 entity, or any affiliate ofaßt ofthe foregoing, may receive (directþ or indirectly) arnounts that deüve frcim (or miiht
                 be characterlzed as) a portion of lJorrower's payments for Mortgage lnsu¡ance,, in exchange for shari¡g'or modi$ing
                 dte mortgage insurer'i risk, or reducing losscs' If such agreemcnt provídes that an affìliatc of Lender takes a sharc
                 of ùe iniu¡ler's risk in exchange fo¡ isha¡e of the preml-ums paid to ùe insr¡rer, üre arrargemeni'ls often termed '                                o
                 "captive reinsurance." Furthcr:
                       (a) Any such agre€meûts will not sffect thc smounts that Borrowe¡ has agræd to pay for Mortgage
                 Insurance, or any other terms ofthe Loan. r Such agre€meûts will not increase the ¡¡mouflt Borrowe¡ will owÊ
                 for Mortgage Insurancæ, and th€y u/ill hot entitle Borrowe¡ to any refund,
                                                                                                                                                                     !
                       (b) Any mch agr€ements will not affect the rights Borrower has . if any - with resp€ct to the Mortg¡ge               ,
                                                                                                                                                                     0)
                 InruranceundertheHomoowne¡sProtestionActoflggSor'anyotherl¿ìv. Thes€rigbtsmaiincludetheright
                 to receive ce¡tain discloßurçs, to request and obtsin cancellation of the MortgÊgc Insurance, to bave thç
                 Mortgage Insuranceterminated automatic¿lly, ¡nd/or to riceäe a reñ¡nd of any Mortgagç Insuianc€plemiums
                 that were unearned at the time of such caucellation or termination.
                       11. Assignrnent of Miecellaneo¡s Prooecdsi For.feiture, All Miscellaneous Proieeds          arÊ hereby assiSned to                                o
                                                                                                                                                                         c)
                 and shall be paid to Lender.                                                                                                                            o-
                                                                                                                                                                         A)
                      If the Pioperty is damaged, such Miscellaneous Proceeds shatl be applied to restoration or repair ofthe Property,                                  ft)
                 if ùe restoration or repair is economically feasible and Lehder's security ìs dòt lessened. During such repair and             .                :



                 restorâtlon period, Lender,shall have ihe right to hold such Miscellaneous Proce€ds until'Lender has had an                                             o
                                                                                                                                                                         f.
                 opportunity to inspccl such Property to enSue the work has been completed to Lcnder's satisfaction, provided that
                                                                                                                                                                         o
                 suchinspectionshalfbeundertakenpromptly.          LendermaypayfonfherepairsandrestoratóninasingledisburSement                                           o
                 or in a series of progress payments as the work is complcted. Unless an agreement is made in wiitlng or Applicable             '   :
                                                                                                                                                                         a
                                                                                                                                                                         0)
                 Law requires intereit to be paid on such Miscellancoui Proceeds,.Lender shall not'be itqúired to pay Borrower any '                                     U)
                 interest or earnings on such Miscellaneous Proceeds. If the restoration or rcpa¡r is not economically feasible or                                   E
                                                                                                                                                                         X
                                                                                                                                                                         .\)
                 Lender's secrrrity would be lessened, ùe Miscellaneous Proceeds shall bc applied to the sums secured by this Security
                 Instrument, whether or not then dtie, with the excess, if any, paid to Borrowei. Such Miscellaneous Procecds shall
                                                                                                                                                                         d
                                                                                                                                                                          ll
                 be applied   in the order provided for in Section 2.                                                                                                    N)
                      -
                        in the event ofa total taking, destruction, or loss in vatue ofrhe Propcrty, the Miscellaneous Procéeds shall be                                 o
                                                                                                                                                                         so
                 applied to the sums sôcured by this Security Inshrmcnt, whether or nót then due, with the excess, ¡f anyi pa.ld to:
                                                                                                                                             :                            ('l
                 Borrower.
                                                                                                                                        of                               ì\)
                        In the event of a partial takíng, destflction, or loss in value of thc Property in which the fair markel  value
                                                                                                                                                                         o
                                                                                                                                                                         o
                 lhe Property immediatóþ before r.hã partial taking, destruclion; o¡ loss in vãlue is equal to or greater than ihe amount
                 of the sums secured by úris Sccurity Instrument immediatcly bcfore the pa¡tial taking, destruclion, oi loss in value,
                                                                                                                                                                         {o
                 unless Borrower and Lender oùeiwise agrêe in w¡iting, the suns secured by this Sanríty Inst¡umeni shall be reduced
                                                                                                                                           '
                 by the amount of the Miscellaneous Proceeds multiplied'by the following fractioi; (a) qhe total amount of the iums'
                 secured immediateþ before the partial taking, destniction, or loss in value divided by (b)'the fair marketvalue ofthe :'
                 Property immediately beforc ùe parlial taking, destruction, or loss in vatue. Any balance shall bc paid lo Bomower,
                        In the event ofa palial taking, destruction, or loss in value ofthe Proparty in which'thc faii market value of
                 the Propcrly immediately beforc the partial lâking, destruction, or loss in vâluc is less ùan the amountofthe sums
                 secured iÍunediateþ before the partiãl taking, dest¡uction, orloss in value, unles Borrower and L,ender otherwlse
                 agree in writing, the Miscellaneous Prrtceeds shall be applied to the sums secured by thís Securíty Instrumcnt  whether                    ..


                     -ìiili.
                 or not the sums are then due.
                             Pr"p";,v'i. .ï1"å"".¿ ¡v Borrower, or if, after notice by Lender to Borrower that thc opposing Party (as
                 defined tn the next sentence) offers tó make an award to settle a claim for damàges, Bonowei fails to resþónd          to          :



                 Lender wiüin 30 days after the date the notice is given, Lcndcr ls auth<rrized to collect.?rnd apply the Miscella¡eous
                 Proceeds either to restoration or Íepair oftheProperty of tô the sums iecured by this Security Instrument, whelher
                 ornotthendue. l'OplnsingParty"meånsthe.lhirdpaitythâtowesBoimwerMiscellane¡usProceedsorthepaity'r                                      "
                 against whom Borower has a right of action in regard to Miscellanmus Proceeds.




                                                             Mac              INSTRUMENT                   Doclt ag¡c
                                                                       Page   8of14



&3m3.md.8   (r




                                                                                                                             MCR 8 of 20
                            20070t56567
   Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 23 of 47




                      Borrower shall be in rlefaulr if any action or proceeding, whether civíl or crimínal, ls begun that, in Lender's
                jridgment, could resuit in forfeiture of tÏre Property or other riaterial ímpairment of Lcnder's interest in lÌ:  Pr:p|ty                   .'

                ärùghrsunderthissecuritylnsfrument;,Borrôweicancuresuchadefaultand,ifaccelerationhasoccurred''re¡nstate:''
                as piovided in Section ld, by causing the action or proceeding to be dismissed wilh a ruling thal,'ln l.ender's
                judþment, prc.cludes forfciture of the Piopcrty or othei material impairment of Lender's' interest in the Property or
                iigh'ts unaei this Security Instrument. The pioceeds of any awârd är clatrn for damages that ar€ attribubble !q the ',              -


                 impairmentof Lender'slnterestin thePropeftyareherebyassignedandihallb.e¡aldtoLender, ',_. ,.. _                                    't..                      ,

                                                                                                                                                                                                                   :a
                       All Miscellaneous Proceeds that are not ápplied to .ä.toratioi or tepair of t-hc Property shall be applied in the
                                                                                                                                                                                                                   3
                 order providcd for in Section 2.                                                                                                                                                                  0)
                       i2. Bo.rowe. Not ieleased; Forbearance By Lender Not a. Waìver. Extension of the time fòr payment or                                      '                        :
                                                                                                                                                                                                                   _4,
                                                                                                                                                                                                                   c)
                 modifìcation of amortization of the súms secured by this Security Irìstrumenl grailed Þy Lender to Borrowelor aly
                                                                                                                           . .                                                                                     Ëo
                                                                                                                                                                     ::                                    :



                SuccessorinlnterestofBorrowershallnotoperate'toreleaserhãmnitityofBorrowcroranySuccessors-hlnterest: .:'                                                                                           o)
                ofBorrower. Lender,shall not be required to commence proceedings against any Succesorin InterestofBorrower
                                                                                                                            i                                                     '


                or to rcfuse to extend time for payment or othérwise nãdlry amortization of the suns secured by this Security '
                lnstrument by-byreæon of any demanä made by the original Iìorrower or any Successors in Inte¡est of lìorrower,          Any                                           .



                forbearance       Lender inïxercising any right or r:emedy includtng, without llmílâtion, Lender's acceptance of
                paymenls from third persons, entiiiei or 3ucãessors in Interesr of Boirower or in amounts less than:the amount then            ' "                        :




                àuä, shall not be a wàiver of or ptu.tuae the exercise of any right or remedy.
                        13. Jointa¡dseveralLiatility;Co-sipers;Successors-andÂssignsBould. Borrowercovenanran$f81.!es'
                that Borrower's obligarions and tiabiiity shall bejoint and several. Héwrlver, any Borro'iveftho co signs this Secglty
                Inst¡ument but does not execute the Note þ "co signcr"): (a) ii co-signing this Stlcurity Instrument only to mortgage'
                grant and convey the co-signer's interest in the Property under the ierms ol this Securily. Insúument: (b) is not
                                                                                                  (c) agrees that Lender and an! other
                [ersonally obligåted to payîhe sums secured.by this Se.-ity Instrüment; and
                borro*"i"un ulgr"e to eitðnd, modify, forþear:or make any iccommódãtions wiù regard tg the tdims of this Secur¡ty
                InslIumenf or lhe Note wiùou( üre co,si8ner's consent.
                      SubJect to the provisions of Sectiãn 18, any Successor in Interest of Borrowe¡ who assumes Borrowcr's
                obltgatioñs under rhis Security Instrument in wriring, and is approved by l-ender, shall obiain all oftsorrower's righß
                and*benelìtsunderthisSecuritylnstrument,..Bo¡roivershallnorbereteãscdfromBorrôwer'sobligationsandlialülity
                                                                                                                                                             ::"
                under this Security Instrumeniullqss l-ender agrees to such release in,,writing, 'I'he covenants 4nd agreements of Ùris
                Security Instrumentshall bind (except as provided in Section 20) and,benefìt the successors and assignsof Lender.
                      tä, LoanCharges. LendermaychìrgeBorrowerfeeiforservicesperformedin'connectionwlthllonower's'
                default, for thc purpoie of proteciing Lendói's ihterest in th'e Property and rights undei this_ Security Instrumènt,
                                                                                                                                                                                                                    N)
                including, but nót timited to,            fees, property inspection..and vãluation fees.'In regald to any Qther fees, úe.                                                                           o
                                                                                                                                                                                                                    o
                 as a
                                               "ttornuir'
                al-,senceäf express aurhority in  thís Securitv Ïnstrument to chargc a speclfìc fee to ßorower sft{l
                      prohibitioì on the char[ing ofsuch fec.
                                                             -Lender                                                   ¡t9t
                                                                                                                           b.. .o-^ttu3d
                                                                       may not charge fees tha( Êreexprcssly prohibiied by thls    Secürity                      .
                                                                                                                                                                                                                    {o
                 Instrumen( or by Applicable law.
                       tt the I.oa; is s;bject to a law which sets maximum loan charges, and lhat law is finally intcrpreted so.tlrgt jh9
                 inte¡est or oúer loan ciarges collected or to be collected in conneãtion wilh ùe Loan excced the pcrmitted limits,
                 then; (a) any such loan chãrge shall be reduccd by the amó¡nt necessary tq reduce lhe charg,e to the permitted limill
                 and þ) âny sums already collected from BorrowËr which exceeded         p..¡ttua limits will be refunded to ÌJomower.
                 I-cnder may choose to make this refund by reducing the principal owed undór tle Note or by making a diregt payrnent                .


                 to llorrowôr. If a refunrl reduces prinðipal, thiredrictionwilt l¡e treaied as a-partial prèpayment without any '
                 prcpayment charge (whethcr or not á prepåyment charge is provided for under'.the,Ñote). Borrower's acceptancg of
                                                                                                                                          :     .                                     :   "            :



                 äny súch refund ñade by direct paymànt'to Borrowur úill constituie â waiver of any righ( ofqctiqn Bonowet miSht
                 havc arising out of such ovcrcharge
                       15. Ñotices. All notices glv"en by Borower or Len<ler in coruleciion with lhis Sccüity lnstrument must be          I¡'           '


                 writing. Any notice to Borrowãr in iirnnection with this Security Instrument shall be.deemed.to have been given          to                                                           '       .



                 Bonoü,er wúen mailed by first class mail o¡ when ãctualþ delive¡ed to Bonower's noüce address lf s9n! ny               o$ef    :

                 means. NoticetoanyoneBo.ro*urshallconslitutenoticcioallBorrowersunlesSApplicablélawexpreslyrequires
                 otherwise. The notice aclilress shall be the Property Address unless Borrower hai-designated â substitute:rotice
                                                                                                                                                '' ',:                                        "
                                                                                                                                                                                              :,

                 address by notice to l-ender. Borrowe¡ shall p.ä*¡itty nqtify Lender of Borrower's change of addrqss,   lænd9r,
                                                                                                                                   lf
                                                                                                                                                ' ',                                               ,




                                                             Mac                                      ' .   Docn|ag¡c   6Éît'úñ   8ooå194362
                                  (rev                                       o    4                                     www,doffiIry¡É'com




Àz3m3.nd.9.lm




                                                                                                                                  MCR 9 of 20
                            20070t56567
   Case 2:17-cv-02428-SPL Document   80 Filed 11/28/18 Page 24 of 47




                 specifies a procedûre for reporting Bomower's change ofarlrlress, then Borrower shall only report-a ihange ofad<lress
                 túrough that specifìed proccdure. There may be only one designated notice address under this Securiry Instrument
                 at any-one rim". eriy notice to Lendei shall Íe given by deliveilng it or by mailing it by fìrs[ class mail to Lender's
                 addróss søted herein unless Lender has designatcd another address by notice to Borrówer. AÍy notice in colnectjon
                 wí(h fh¡s Security Instrument shall noi be deemed to have been given to l.ender until actüally received.by.Lender'
                 If any notice required by this Sccurity lnstnrment is also required under Applicable,'Law¡ the Aþplicable law
                 requirement will satisS the corresponding Iequirement under this Secúrity Inshúmeß1.
                       16. Governing iaw; Seuo"bilityfnuLs ofConsttuction: This Security Instrumentshall bc governed.by
                                                                                                                                                   '


                 federal law and the law ofthejurisdiction in which the Property is located; Ali rights and obligalions conlained !n
                 this Security Instrument are sulbject to any i"quirements anå limirations of Applicable Law, A¡pf icable r.a-w mighl
                 explicitly oî implicitly allow tñe panies'to agree by contract or it might beiilent, but such ìilence shall not be
                            as a pìohibition againstãgreement by coiti.act. ln the crent that any provision of clause ofthìs Securi$
                 "o*t.o"d
                 Inslrument or ûre Note conflicts with Applicabie Law, such conflict shall not affect othcr provisions of this Security
                 Instrument or úre Note which can be givcn effect wiùout the conflicting     provision,          't'
                       As used in this Security l¡strumõnt: .(a) wo¡ds of the masculine gãndcr shâll mcan and ínclude corres¡n¡dinq
                 neuter words or words ol the feminine gender; (b) words in the singÚlar shall mean aid include lhe plural and vico
                 versa; and (c) the word "may" gives sole discretion withóut any obliSa(ion lo take any action'
                       17. Borrowcr's Copy. Bìrrower shall be given one èbpy of thc Nole and of this Security lnt-ryT-*l
                       18. TransfcrofthJProporty.oraBçnefrii¿llnteresti¡Borrow€r..AsusedinthisSectionlS,"lntereslín
                 thc Propcrty" means any legalìr benelìcìal interes{ in üré Property,'inciuding, but not llmitéd to, those beneficìal
                 Ìnterests transferred in ; bo;d for deerl, contract for deéd, instailmãnt sales Contract or escrow agreement, the lntent
                 of whích is the kansfer of titlc by Borrower at a futule datc to a purchaser'                        -
                       If all or any part of the Property or any Interest in the Propàrty is sold or t¡ansferred (or if Borrower'ls not a
                 natrral pcrson and a benefìcial interest in Borrower is sold or tramferred) without Lcnder's Prior wri{ten corìsent'
                                                                                                                                                               0)
                 I.,cnder may require immediate payment in full of all sums secured by this Secúrity Instrument. Howevèr, this option                  '
                                                                                                                                                               Ø
                 shall not be exercised by Lender ifsúch exercisc is prohibited by Appticable law.       :                                                     E
                                                                                                              '                                                X
                                                                                                                                                               .\)
                       lfLenderexerçiseithisoption,,Lendershàll'gñeBorrowuinoìicuofacceleration.              Thenoticeshallprovidea'
                 period of not less than 30 days irom the date the notice is given in accordance wilh Section
                                                                                                              :15 within ivhich Bonower                        dil
                 must pay all sums secured by this Security lrßtrument. IfBormwer fails to pay tlese sums piior to the expiratlon of
                                                                                                                                                               N)

                 this pàriod, [ænder may invbke any rem"dies,permitteá by this Security lnstrument without further notiqe or demand
                 on Borrower.
                       19, Borrowe,t,sRigbttoReinstateAfte¡Àcceleration. IfBoriowermeetscertainconditions; Borroweishall
                 have the right to have eniorcement of rhis'Seçurity Insrrumént dis'continued at ani tiúe prior to the earliæl of; þ)
                                                                                                                                                   '



                 fìve days úfore sale of lhe. Property pursuant to ãny power of sale conuined in this Secúrity Instrument; (b) su^ch
                 other period as Applicable kw mighi specls for the termination of Borrowd's right io reinstate; or (c) entry.of 3
                 jrrdgment enforcing this Security In;trumeít.' Those conditìons are ùat Borrower: (a) pays l-ender all sürts w!lc!
                  thenwoultl bedue under this Security Inst¡umcnt and the Note as ifno acceleratiônhad occur¡td; (b) curesanydefault
                  ofany other covenants or agreemènfr¡ (c) pays alt expenses incurred in er:forcing lhis Security Injtrumqnt, including'
                  bu1 not limited to, reasona6lè attorneys' feei, propeity inspc-ction and valuatlon fees, and other fees incurred for the
                                                                                                                                                               N
                  purpose ofprolecting Leßder's intere;t in the i'roþry anrl.rights under.this Secwity lnstrumenl; and (d) ¡4\essucli                          o
                  àctiôn as Lender may reasonably requiic tb assu¡e thal Lender's interest ín the Property ãnd rights under this Security                      !
                                                                                                                                                                0)
                  Inshument, and Borrower's obiigation to pay the sums secured by this Sæuiity lnstrument, shall conlinue urrchanged;                      '   (o
                  Lender may rcquire that Borrowãr pay suih-reinstatement sums and expenscs ¡n one or mole of the fo-llowing forms,                            o
                                                                                                                                                               UI
                  asselectediy Lender: (a) cash: (b)'máneyorder; (c)certifìedcheck, bankcheck,treasurer'scheckorcashier'scheck,
                  provided any such check is ilrawn upon àn'institution whose dcposis are insured by a federal ãgency;'instrument4lity
                  ãr entity; oi(d) Electronic Funds Tmrsfer. Upon reinstâtemeniby Borrower, this Security Instrumenl andobligations
                                                               ;
                  r".ur.d h"."Ùy shall remain ful$ elfective if no acceleration úad occurred. 'However, this right to teinslate shall
                  not apply ìn túe case ofaccele¡aììon under Section 18.
                       'ZlO.
                               S¿leofNote;ChangeofLoanservicer;NoticeofG¡ievancc.              ThcNoteoraPartialinterestintheNole
                  (togetharwiththissecuritylnsîument) canlrcsoldoneormoretimeswithoutpriornotice'toBorrower' {-sa¡{,Sttt
                                                                i'Liran
                  r"r-ult in change in ihe entity (known as the         Servicer")'¡¡at collects Pcriodic Payments due under th9 Notg
                           "
                                                     .




                  ARIZONA..S¡nole Fam¡lv--Fannle Mae/Freddie                                                 Dæfltägíc   ffitit$    800-649-1362
                  Fom 3OO3 1/ö't kev.6tO2)                                  10                                           ,vww.dænqic,6on



M3m.mzd.l0.rem




                                                                                                                                   MCR 10 of 20
                             20070156580
    Case 2:17-cv-02428-SPL Document    67 Filed 11/28/18 Page 25 of 47




                  and this Security Instrument and performs other mortgage loan servicing obtigations under the Note,'tlris Security
                  Insl¡ument, andApplicable Law. There ¡lso rnlght be one or more changes of the Loan Servicer unrelated_(o ¿ sale
                  of the Note. If theiô is a change of t-he Loan Serviãer, Borrowelwill be given written notice of üte chànge Which will
                  state the narne and addresS ofthe newl¡an Servicer, the address to wñict paynents $hoúld be mãde and any other                    "

                  information RESPA requires in connection with a notice of(ransfer ofservicing. lfúe Note is sold and ûereafter
                  thc Loan is sewiced by ã Loan Servicer other than the purchiiser ofthe Note, the mortgage loan servicing ôbligations
                  to Borrower will remãin with the Loan Sàrvicer or beìransférred to a successór l¡an Seivicer and are not asSumcd                       o
                                                                                                                                                         o
                  by the Note purchaser unless othcrwise providcd by the Note purchaser.                                                                 :!

                         Neithei Borrower nor Lênder may commence, join, or beioined to aòyjudicial adion (as either an ìndividual'                      3
                                                                                                                                                         0)
                  litigant or the member of a ciæs) that a;iscsÎróm the other party;s actións pursuant to this Security tnstrument or that'              =.
                                                                                                                                                         c)
                  alleges that thc other par$ has breaôhed any provision of, or any duty owed by reason of, this Security lßlrufnènt,                    o
                  until such Borrower oi Lender has notified the other party (with such notice givcn in compliance with the requirements
                  of Section I 5) ofsuch alleged breach and afforded tirc oìher party hereto â ieasonable period after the giùing ó-f such
                  notice lo lâke comcctivc aãtion, IfApplicable Law provides
                                                                        -be       a [ime periòd which must elapse before certain action
                  can be taken, that time period will be deemed to          reasonablerfór purposes of this paragraph, The noticc of
                  acceleration and opportuÀity to cure given to Borrower pursr-rant to Su.tioi¡ 22 and the noticc of äccelerâtion given
                  to Borrower pulìsuant to Section 18 shall be deemed 10 satisfi/ the notice and'opportunity tg take conective action
                  provisions of this Section 20.
                        21. Hazardous Substanc$. As uscd in this Sectiòn 21: (a) "Hazardous Substances" aie lhose substances
                  defìned as toxic or hazardous substances, pollulants, or wastes by Ênviionmental Law and the following substances:
                  gasoline, kemsene, otïer flammable or toxic petroleum products, toxic pesticides and herbicÍdes, volatile solvenls;
                  materials containing asbestos or formaldehyde, and radioac'tive materialsì (b) r'Environmenøl,,law" mcans federal
                  laws and laws ofthejurisdiction where the Property is located that relàle to health; safety orenvironmental PrÐlection; ,
                  (c) "Environmental Cleanup".includes any response action, remedial action, tir.removal âction, as defrned in,
                  Environmenlal law; and (d) an "Environmental Condition" means a condiiion thal cari côuse, conlribüte tg, or
                  otherwise Uigge¡ an Environmental Cleanup.
                        Borrower shall not cause or permit the presence, use, disposal, storage, oi releaseof any Hazardous Sulstances,.
                                                                                                                                                         o-
                  or threaten to release any Hazandous Subsøñces, on or in the Þroperty, Borrower shall not do, nor allow anyonê €lse:                        il
                  to do, anything affecting the Propety (a) that is in violation of any. Envíronmental Law,. (b) which creales an                        N)
                  Environmental Corìdition, or (c) which, due io the presence, use, or release of a Hazardous SubJtance, creales a                       o
                                                                                                                                                         A
                  condition that adversely affects the value of the Property. 'l'he precgding two:sentences shall not apply. to the '                    o
                                                                                                                                                         (rl
                  presence, use, or s(orage on the Property of small quantities of Haàrdous Substances that are generâlly recognized
                  to be appropriate to normal'resideñtìal usqs and to maintenance of lhe Property. (including, bút not limited to;,
                  hazardous substances in consumcr products),
                        Borrower shall promptly giviLender written notice of (a) any hrvestigation, claim, demand, Iawsuit or other
                  actíon by any governmentai or regulatory agency or private party involving üre Property irnd ani Hazardors Substance
                  or Environmental l¿w of which Borrower has actual knowledgc, ft) any Environmental Condition, including but not
                  limited to, any spilling, leaking, discharge, release or th¡eai of releàse of any Hazardous Substance, and (c) any
                  condition cauied-by ùe presenóe, use orielease ofa Flazardous Substaice which adversely affects the value oflÏe
                  Property. lfBorrower leanis, or is notified by any governmêntal or regulatory authority, or any private Party, that
                  any removal or other remediation of any Hazardous Substance allecting ùc Property is necessary; Borrower shall
                  promptly take all necessary remedial actions in accordance with Environmental l-aw. Nolhing herein shálI create any
                  obligãtiòn on Lender for an Environmental Clcanup.

                        NON-UNIFORÍv| COVENÀNTS. Borrowcr and l¿nder further covenanl anrl agrce æ follows:
                        22. Aceeleratiot; Re.øedies. Lender shall give notice to"Bo¡¡owø p¡ior to acceleration following
                  Borrower'sbreach ofany covenatrt or agreement in this Securitylnsl¡um€ût (bufnot prior to aæeleratioaunder,,
                  Section 18 unless Applicable Law providee otherúde). The notice sh4!l spæiry: (a) the defeult; (b) the sctio.D ,                  ,:


                  lequired to cure the;default; (c) a ãate, not less tL¿¡ 1o days from thc äoie thé ¡otice is given to Borrowor;by
                  which th¡: default must be curod; and (d) tbat iailure to rure tle default on or befo¡e the dato Ðecified in the
                  notice may rerult i¡ acccloration of the sums s€cured by tbis Security lastrument aud ssle of the Property, T.ho




                                                                                                            D   oclt ag¡c   øfuffi$;   soo 4 a.s.
                                                                             11    14                                       wwr{,docmqtc' coÌn



Az3m3.rM.ll.ren




                                                                                                                   :,:,:..
                                                                                                                                       MCR 11 of 20
                             20070 156580
    Case 2:17-cv-02428-SPL Document     67 Filed 11/28/18 Page 26 of 47




                  trotic€ shall fr¡rther inform Bo¡roç,er of the right to rei¡stûte sfter acòeleratión and the right to bring   I   court
                  actiotrtosssertthonon-enisterceofadefaultoianyother,defenseofBorrowertoaócele¡ationandsale. Ifthe
                  default is not cured on or befo¡e the date specifidin the notice, Lender at itsoption may require im¡ediate
                  peyment in ñ¡U of all sums secured by this Secuiity I¡strument without fr¡rther demand aad may invoke the
                  power of sale and any other remedies permitted by Ápplicabte Law. ,Lender. shsü be entitled to colleet ¿ll
                  erçensesinourredinpurzuing theremediesprovidecl in this Seotion 22, includilg but not limitdl to, reasonable
                  sttortreJ¡sr fees and costs oftitle evid€nc€.
                         If Lender invokes the powu of sale, Le,nder shall give writlen notice to Tiustee of the occutrence of m
                  event of default and of Lender' s election to cause the Proporty to be 6old, Trustee shall record g noticc of sale            3
                                                                                                                                                o)
                  in each county in which any part ofthe Pro,perty is locsted atrd shall.'nail coÞieà ófthe notie€ 8s prescribed by
                  Applicable Law to Borro\ver and to the other personr prescribed by Appticable Law. After fho time requírod
                  by Applicable Law and afrer publication and posting of the ¡otice of sale, TrustC¡, without dsmand on::
                  Borrówer, shall eell the P¡op;ty at public auctiûn to tbohighest bidder for cash'.at the time and place
                  designstedinthenoJiceofsale.     tiusteèmaypostponesaleofth;Propertybypublica¡nouncernentatthetime
                  and plaoe ofany previousþ scheduled sale. Lendet ú its designee may puròhese the Pioperty at ary sole.
                        T¡usteê shall deliver to the purchaser ,Trustee's deed conveyiag 'the Property without any oovenanl or
                  warraûty, expressed ot implicd. The recitals in the Trustcê' s deed shall be prima facie evidence of the truth
                  of the stetements made the¡ein, Trustee ehall apply the proceels òf the sale in the followin-g ordcrl (a) to all
                  expenses ofthe sale, inoluding, but not límitid tô, réasonable Tru¡tee's aûd attorneyst fpcs; O) fo all sums
                  socured by this Sôcùrity Instrumernt; and (c) anyexc€ss to the p€rsoü or porooúE legally entitled to it or:to the
                  couDty treasurer of the counti i¡ Ìì,hich the sale took place.
                        23. Release. Upon payment ofall sums sccr.¡red by this Security Instrurncnt, Lender shall release this Security
                  Instrurnent. Borrowershaltþayanyrccordátioncosts. LendermaychargeBorrowerafqefoìreleasingthis'Secuîity
                  Instrumenf, but onþ ifûe fce is paid to a third parly for services rendered and the charging ôf the fee is þermitted      '

                  under Applicable Law.
                        24, Substitute Tructee. Lender,may, for any reason or cause, from time to time remove Trustee and apþint
                  a successor trustee to any Trustee aÞpointed,hereunder. Without conveyancc of the Property, lhe succ€ssor truslee
                  shall succeed to all the title, power and dutiés conferred upon Trustee herein and by Âpplicable Law.
                        25. Time of EssencÆ. Time ìs of tìe esscncc in each covenant of this Security lnstrument.




                                                                                                                                                (o
                                                                                                                                                o
                                                                                                                                                6




                  Form 3OO3 1lõ'l   (tev.6loZ,              :       . Page 12 of   14             :          -:    www.dmælacoq


tu3ú3.mù.12.t¿n




                                                                                                                         MCR 12 of 20
                             20070L56567
    Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 27 of 47




                       BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security
                 Inst¡ument and in any Rider executed by Borrowerand recorded with it.                                              5l
                                                                                      .
                                                                                                                                    +l
                                                                                                                                    õt
                                                                                                                                    \|
                                                                                                                                    õt
                                                                                                                                    ol
                                                                                                                                    ôt
                                                                                                                                    al
                                                                                                                                    ol
                       ITH T   CASTELLANOS                                 ABLO      A    CAS         IJò
                                                                                                                         (S¿al)
                                                                                                                                    rl
                                                                                                                                    NI
                                                                                                                                    f.l
                                                                                                                                    c)l
                                                                                                                                    ôl
                                                                                                                                    õl
                                                                                                                                     PI
                                                                                                                                    (ot
                                                            (Scal)                                                       (Se¿l)
                                                                                                                                    ol
                                                                                                                                    <t
                                                                                                                                    \l
                                                                                                                                    ol
                                                                                                                                    c)l
                                                                                                                                    oÌ
                                                                                                                                    ol
                                                                                                                                    .,l
                                                                                                                                    ol
                                                                                                                                    o)t
                                                                                                                                    $l
                                                                                                                                    \l
                                                                                                                                    <t
                                                                                                                                    (Dl
                                                                                                                                    r.l
                                                                                                                                    <t
                                                                                                                                    c)t
                                                                                                                                    (Dt
                                                                                                                                    PI
                                                                                                                                    $l
                                                                                                                                    6l
                                                                                                                                    õl
                                                                                                                                    )<l
                                                                                                                                    ._91
                                                                                                                                    o-l
                                                                                                                                     ill
                                                                                                                                    N)I
                                                                                                                                    rl
                                                                                                                                    Õl
                                                                                                                                    5l
                                                                                                                                    ot
                                                                                                                                    ól
                                                                                                                                    l$t
                                                                                                                                    ol
                                                                                                                                    ôl
                                                                                                                                    !lôt
                                                                                                                                    rl
                                                                                                                                    Clt    I

                 Witness:                                                 Witness:   ..
                                                                                                                                    (¡
                                                                                                                                    OJ
                                                                                                                                    :l
                                                                                                                                    N)
                                                                                                                                    o
                                                                                                                                    ll
                                                                                                                                     0)
                                                                                                                                    (o
                                                                                                                                    o
                                                                                                                                    UI




                                                                                                Doatrtaglc         800-649' t362.
                                                                                                             AfuÍÍf,É
                 Fom                                                                                         www.docmqlc. æm



Mm3.nzd.l3.lem




                                                                                                                    MCR 13 of20'
                              200701-56567
    Case 2:17-cv-02428-SPL Document    80 Filed 11/28/18 Page 28 of 47




                State of Arizona
                countyof
                             fnûft(ôpq
                                                            ùis
                     The forcgoing insÚument was acknowlc<lgcd before me            êÈndSqn ô'0cr7
                by JUDITH T           CASTELLANoS AND PABLo Ã, CASTELLANoS


                                                                                                                                  3
                                                                                                                                  0)
                                                                                                                                   o
                                                                                                                                   =.
                                                                                                                                   o




                                   ffii
                                                                                                                                  !
                                                                                                                                   P
                                                                                                                                  (o
                                                                                                                                  o
                                                                                     Òfüy
                                                                                                                                  o
                                                                                                                                  c)
                                                                                                                                  o.
                                                                                                                                  o
                                                                                                                                  c)
                                                                                                                                  o_
                                                                                                                                  o)
                                                                                            any                                   0)


                                                                                                                                  -
                                                                                                                                  (D


                                                                                                                                  o
                                   (Seal)                                  My commission eipires:    v,l   ro            0        (D
                                                                                                                                  a
                                                                                                                                  o)
                                                                                                                                  cxø
                                                                                                                                  ..ì
                                                                                                                                  oil
                                                                                                                                  l\)
                                                                                                                                  o
                                                                                                                                  À
                                                                                                                                  o
                                                                                                                                  (Jl
                                                                                                                                  ño
                                                                                                                                  o
                                                                                                                                  -{
                                                                                                                                  o
                                                                                                                                  (Jl
                                                                                                                                  O)
                                                                                                                                  (¡
                                                                                                                                  O')
                                                                                                                                  -{
                                                                                                                                   l\)
                                                                                                                                   o
                                                                                                                                   -0
                                                                                                                                   t)
                                                                                                                                  (o
                                                                                                                                   o
                                                                                                                                   a




                ARIZONA--S¡nqle Fam¡lV-Fannie Mae/Fredd¡e Mac UNTFORM TNSTRUN4ENT    MERS         Þoçliag¡c 6oofìtß 8oo¿194 362
                Form 3OO3 1/õ1 (rev.6/02)                         page 14 of 14                             wwtt;docmqlc,@m



Æ3m3.nd.l1.hn




                                                                                                                   MCR 14 of 20
                             20070t56567
    Case 2:17-cv-02428-SPL Document   80 Filed 11/28/18 Page 29 of 47




                   MIN: 10018010000388?294                       l,oan Number: 388729
                                  ADJUSTABLE RATE RIDER
                     (LIBOR Six-Month lndex (As Rrblished ln The Wall S:træt Joumal¡
                                                                 - Rate Caps)

                        TIIIS ADJUSTABLE RATE RIDER is             made    ùis 19th     day     of ,JANUARY, 2OO'l                      ,          ì        3
                 and is incorporated into and shall be deemcd to ¿imend and supplement lhe Mortgage, Deed of Trust, or                                      -o
                                                                                                                                                            0)

                 Security Deed (the "securiry Instrûmênt") ofthe same date given by tlre underslgned ("Borrower") 1o securc
                 Borrower's Adjustable Rate Note (the "Note") to ENCORE CR-EDIT CORP. , , A
                                                                                                                                                            oo0)
                 CALIFORNIA CORPORATION                                                                  T,   :                         .

                 ("Lender") of thc same date and covering the properg described in the Security Instrumenf and located at:

                             16405      SOUTH 43RD PLACE, PHOENIX, ARTZONA B5O4B
                                                                  [t]ropeny Addrest


                        TITE NOTB CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
                        INTER-EST RATE ANTJ lHE MONTHLY PAYMÊNT. THB NOTE LIMTTS THB
                                                                              . TIME AND
                        AMOUNT BORROWER' S INTEREST RÂTE CAN CH,{NGE AT ANY ONB
                        TTIE MÆ(M{JM RATE BORROWER MUST PÀY.                                                               .




                       ADDITIONAL COVENANTS. In add¡tion to lhe covenanls and agreemenls made in ùq Security
                 Instrument, Borrower and Lender furlher covenant and agree as follows: .       .      ,.r: ' .                     .




                 A,      INTERÉT RATEAND ¡,IOruTHIV PAYMENT CHANGES
                         I'he Note provides for an initial intefest rate   of ,       7,1   9   0   %o, The Note þrovldes for changes
                 in the intcrest rate and the monthly payments, as follows:

                 4.      INTEREST RATEAND MONTHLY PAYMENT CHANGES
                         (A)    Change Dates
                         ihe lnte¡estiate Iwill paymaychange on üre Lst       dayof FEBRUARY/ 2010                                                          ño
                 and   on that day every 6th *ånrì ttr"turfi"r. Each daíe on whiðh my interest rate could change                            is called        o
                                                                                                                                                             {o
                 a "Change  Date."          :

                         (B) The Index                                                                                                                       (¡
                                                                                                            I he '''lndex"
                                                                                                   Index. ' The     lnüe) is lhe                             O)
                                                                                    oe based on an lndex.
                        Beginning with the first Change Datc, my interest rate will be                                                                       (¡
                 uu..ug" oî inteibank offered rates íor six moñth U.S. dollar-denoniinaGd deposits in the I¡ndon market                                 ,     o)
                                                                                                                                                              --t
                 f'LIB"OR'), as published in The Wa\| S'treet JownaL The most recent Index lìgure available as of tle fìrst
                 business day of ùe month immediateiy preccding the monlh in whlch the Change Date occurs is called lhe
                 "Current Index,"
                       If the Index is no longer avallable, the Note Holder will choose a new indcx that is based upon
                 comparable information. The Note llolder will give me notice of this choice. , .     '.




                      TISTATE ADJUST        RATE        LIBOR                                             &f'l'Egþgioffi                8Ò0&9'1362
                 (AS PUBLISHED IN THE WALL STREET JOURNAL\                                                                     wvw.dodflqlô,æ.m
                 Sinole Fam¡lv--Fannie Mae MODIFIED INSTRUMENT                                                    .::,:,
                 ForÉì 3138   I/01                             Page 1 of 3




Us3l38.dd.1.þm
     Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 30 of 47
                              20070L56567




                                                                                                                                               :tl
                          (C)   CalculationofChangcs
                                                                                                                                               õ'l
                          Before each Change Date, lhe Note Holder
                  FIVE AND 250/1000
                                                                             will calcula(e my new interest rate by adding
                                                                         percenøge points    (   .   5.250     7o) to (he Current
                                                                                                                                               \|
                                                                                                                                               {t
                                                                                                                                               ol
                  lndex. The Note Holder will then round the result of this add¡tion to the nearest one-eighth of one :                        ol
                                                                                                                                               ot
                  percentage point (0.1250/"). Subject tÒ the linits stated in Section 4(D) below, thii rdunded amount will be '               dt
                  my new intercst rate until the next Change Date.                                                                             ol
                                                                                                                                               il
                         The Note Holder will then determinc the amount of the monthly payment that would be suflìcienl to                     rl
                  repay the unpaid principal that I am expected to oì,vc at thc Changc ¡âte in tult on the Maturity Datc at my                 ol
                                                                                                                                               t.t
                  newinterestrateinsubslantiallyeq'alp¿tr.no.           Theresultofthiscalôulation.wiìlbethenewamountof                        r)l
                                                                                                                                               ôt
                  my monthly paymcnt.                                                                                                          EI
                                                                                                                                               o)l
                         (D) Limits crl Interest Rate Changes                                                                                  ôl
                        The interest r¿te I am requircd
                                                    -      to pay'at the first Changc Date.will not be Sreater than                            ol
                          9. 1 90 9o or less than       1 .1,90 9/". Theleafter, my interest rate will never be incrcased
                                                                                                                                               <l
                  or decreased on any single Changc Date by more ùan ONE AND 000/1000                                                          õl
                                                                                                                                               c,     I

                                                              percentage points        (   1.000     from the rate of interest
                                                                                                      %o)                                      Òt
                                                                                                                                               ôl
                  I   have been paying  for the preceding 6              months, My interest rate will,never be greater than                   c)l
                                                                                                                                               ôl
                          \2,I9A      o/o. My intercst rate ,will      never be less lhan '7 .I9o y",                                          $l
                                                                                                                                               o)
                          (E)   Effective Dste ofCbanges                                                                                       (D
                          My new interest rate will becomc effective on each Change Date. I will pay the amount of my new                      a
                  monthly payment beginning on the fìrst monthly paynent date after the Change Date until the amount ofmy                      ôl
                                                                                                                                               (DL
                  monthly payment changes again.
                          (F)  Notice ofChanges
                                                                                                                                               al
                                                                                                                                               (!)t
                                                                                                                                                (Dl
                        The Note I lolder will deliver or mail to me a notice of any changes in my interest rate and the amount                î, I
                  ofmymonthþpaymentbeforethecffectivedateofanychange, Thenoticewill includelnformationrequired                                  XI
                                                                                                                                                .,) |
                  by law to be given to mc and also lhe title and telephone number of a person who will answer any question                     dl
                                                                                                                                                ill
                  I may have rcgarding the noticc.                                                                                              NI
                                                                                                                                                rl
                                                                                                                                                ol
                  B.      TRANSFER OF THE PROFERTY              ORA BENEFICIAL INTEREST IN BORROWER                                             Àl
                                                                                                                                                ôl
                          Uniform Covenant l8 of thc Sec¡rri$ Instruqrent is amended io rcad as follows:.                                       (Jll
                                                                                                          ,         ,

                                                                                                                                                NJI
                                 Transfer of the ir'operty or a Beneficial Interest in Borrower, As used in this Sætion                         ol
                                                                                                                                                ol
                          18, "In(erest in the Property" means any legal or beneficial ìntei'est in thc.Prop€rty, including,                    !lot
                          but not limited to, those benefìcial lnterests transferred iñ a boitd fo¡ deed, contract for deed,                    rl
                          installmeni sales contract ôr escrow agreement, the intent of Which,is thè tiansfer óf title by
                                                                                                                                                ('ìl
                                                                                                                                                o)r
                          Borrower at a future dalc lo a purchaser.                                                                             (Jl
                                                                                                                                                O)
                                                                                                                         (or
                                  If all or any part of the Property or any Interes[ in the.Property is sold or transfened                 '
                                                                                                                                               ;i
                          ifBorrower is not a natural person and a beneficlal interest in Borrower is éold or transferred)     .
                                                                                                                                                r\)
                          wiùout Lender's prior written consent, Lender may reqrrire immediale payment in full of all                           o
                          sums secured by this Secútity Instrument. However, this:option shall not be éxercised by                              !
                                                                                                                                                0)
                          Lender if such exerclse is prohíþited by ,arpplicablc l-¿w. Lender also shall not exercise útls                      (o
                                                                                                                                                o
                          option if: (a) Borrower causes tó bc submitted to Lender information requircd by Lcndcr lo                            u,
                          evaluate the intended transferee as if a new loan were being made to the transferee; and       (b)           '
                                                                                                                                   '
                          Lender reasonably determines thqt .Lender's security,will not be impaired by the loan




                                         ABLE RATE RIDER..LIBOR

                         3138                                        P¿ge   2.of   3




Us3I38.dd.2.rcm




                                                                                                                          MCR 16 of 20
    Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 31 of 47
                             20070756567




                  assumption and that tÌe risk'ofa breach of any coveiant or agreement ln tlis Security
                  Instrumeût is acceptable to Lender.
                         To the extèht Þermitled by Applicable Làw, Lcnder may charge a rea'sonable fee as a
                  condition to Lender's consent to ùe loan assumptioni Lender also may require the lransferee
                  to sign an assr¡mption agreement that is acceptable to Lender and that obligates the transferee
                  to kecp all the promises and agrèements made in the'Note and in this Secúily Instrument.
                  Bonower will conti¡ue to be obligatód under the Note and:this Security Insrurlent unless                   3
                  Lender releascs Borrower in writing.                                                                       o)
                         If Lender exercises lhe optiol té require immediate payment in full,.Lender shall give.,'
                  Borrower notice ofacceleration. 'l'he notiie shall provide a period of not lcss than 30 days
                  from the date (he notice is given in accordance with Section l5 within which Bomower must
                  pay all sums secured by this Seburity Instrument. If Borrower fails to Pay these sums prior to
                  the expiration of this pcriod, Lænder may invoke any remedies þrmitted by this Security
                  Instrument without furthcr nolice or demand on Borrower,




                                                       (Seal)                                                     (Seal)
                 ITH T CASTELLANOS                -Borrower                     A   CASTELLANOS             -Borrower
                                                                                                            ,.:

                                                       (Seal)                                                     (Seal)
                                                  -Borrower                                                 -Bormwer




                                                                                                                  (Seal)     (¡
                                                                                                                             O)
                                                                                                            .Bomower         (¡
                                                                                                                             O)
                                                                                                                             -.1
                                                                                                                             N)
                                                                                                                             o
                                                                                                                             !
                                                                                                                              0)
                                                                                                                             (o
                                                                                                                             o
                                                                                                                             <n




                                ABLE                                 INDEX                                  e00&9.t362
                                                                                                   www.dmrylc.æm
                 31   38                                    Page3of3     i




Uúl38.dd-3.len




                                                                                                              MCR 17 of 20
                              20070756567
     Case 2:17-cv-02428-SPL Document  80 Filed 11/28/18 Page 32 of 47




                                                              PREPAYMENT RIDER
           L¡an Number:                 388129
           Date: ,JANUARY                       Ig | 2001
           Borrower(s): ,JUDITH                          T   CASTELLANOS , PABLO              A     CÀSTELLANOS


           FOR VALUE RECEIVED; the undersigned ("Borrower") agræ(s) that the following þroVisions shall
           be incorporated into and shall be deemed to amend and supplemelt thc Mortgage, Deed. ofTrust or
           Securi$ Deed of even date herewitb (the "Security Instrumcnt") executed by Boúower, as trustor or
                      of
           mortgagor, in favor                           ENCORE CREDIT          CORP., A CÀLIFORNIA
            coRPOR¿.TroN                                                                       ',                       ,'   ('rt¿nder"),
           as benefìciaryor mortgagce. To the cxtent that thc provisions ofthis Prepayment Rïder ({e 'Riderr)
           are inconsisient withlhe provisions ofthe Secu¡it], Instrument, th¡ provisions'of'ùe Rider shall
           prevail over and shall supersede any suôh inconsistent provisions of the Security Instrqment.

                    PREPAYMENI' COVENANTS. In addítion to lhe covenants and agreemenls mâde in the
           Securi$ Inótrument, Ilorrower and Lender further covenãn-t and agree as follows:
                    I have the riqht to make paymcnts of Principal at any time before tley are_ d{e. A payment
           of Principal only is kn"own as a "Piepayment." When'l make iP¡epayment, I will tell the Notd Holder
           in writing thar Í am doing so. I may ñot dcsignate a payment ,, å ñr.puyt.nt ifl have not madc ,ll
           the monthly paymcr¡ls due urder the Note.
                    't'tie Nöte Holdcr will use my Prepayments to reduce the amou¡t of Principal ùat f owe                                             o)
                                                                                                                                                       |J'
           under the Note. However, ìhe Note Holdêr"may apply my PrepaJmenl to the,acèiuèd and unpaid'                                                 !
           interest on the Prepayment amount, before applying'myPrepayment to reducc the Principal amount                                              x
           oftheNote, IfImãlieapartíalPrepàyment,ilieieiviUiendcharigesintleduedatesofmymonthly                                                        :!
                                                                                                                                                       o.
            paymenf unless fhe Nole Ilolder agrecs in writing to those changes.
                '                                                                                                                                          il
                   If the Note provides for chãnges in the iñterest rate, my partial Prepayment may reduce the                                         N)
            amount       of my monthly payments after the,fìrst Change Date following my partial                        Prepayment.
           However, any reduction dué to my partial Prcpaymenl may be ofßc! by an iítèrest                          rate ¡ncrease'
                   If       within
                                TWELVE.,                            -( 72.
                                                          ) monùs from the date of execution of the Securi$
           lnstrument I make a full Prepayment or, ¡n cerlain cases a partial Prcpayment, and the total of such
           Prepayment(s) .in any 12 month periöd excecds TWENTY PERCENT
            (      20.000 %) of úe orifiinal Principal amount of thís loan, I wi!! pay a Prepayment charge
           in an amouflt cqual to ùe paymõnt
                                      -of      of                      SII     ( 6
                                                                              ) months' ãdvance interest on the
           âmoÍnt by which the lolal      my Prepayment(s) within tiat l2-month period exceeds
            TV{ENTY           PERCENT                                  ( 20,000 %) ofùeoriginal             Principalamountofthe
            loan.

                                                                                                                                  ,;        n J'Òd-7
                    WITNESS WHEREOF, thc Borrower                        has executed   ülis Ridcr on the    a,..-?--
                                                                                                                                       "Ñ
                                                                i
                             JUDTTH T
                      E],LANOS
                                                                                    '!:t::
            Borrower                                                   Date        Bõnower-                                         Date



            Borrower                                                   .'Date



            humml     Syslens, Inc.   (8ff)   6{S-Í362




Uspr.Bbl




                                                                                                                                 MCR 18 of20
      Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 33 of 47
                              20070L56567

                                      EXHIBIT A
                         À



     IJOT THREE HUNDRED SIXTY EIGHT (368), PECOS WEST, ACCORDING TO THE PLAT OF
     RECORD IN THE OFFICE OF THE COI'NTY RECORDER OF MARTCOPA COUNTY, ARTZONA, IN
     BOOK 294 OF MAPS, PAGE 31; AllD AFFIDAVIT OF CORRECTION RECORDED MAY 2, 1986 IN
     DOCUMENT   NO. 86-2L8044.
     TOGETHER WITH AN EASEMENT FOR SEhIER    LINE PLRPOSES, AS SET FORTH rN   INSTRIJIYIENT
     RECORDED AUGUST   2l-, L985 IN   DOCUMENTNO. B5-396496.




Ç.




                                                                         MCR 19 of 20
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 34 of 47




                                                                                                     =
                                                                                                     !

                                                                                                     õ
                                                                                                     o
                                                                                                     o
                                                                                                     o
                                                                                                     o
                                                                                                     :1
                                                                                                     3
                                                                                                         0)
                                                                                                         c)
                                                                                                     õo
                                                                                                      9)
                                                                                                     (o
                                                                                                         o
                                                                                                         o
                                                                                                         C)
                                                                                                         o
                                                                                                         o
                                                                                                         c)
                                                                                                         o.
                                                                                                         0)
                                                                                                         0)

                                                                                                     o
                                                                                                     f.
                                                                                                     <
                                                                                                     o
                                                                                                     o
                                                                                                         +
                                                                                                         0)
                                                                                                         (n
                                                                                                     E
                                                                                                         X
                                                                                                         '_.ì
                                                                                                         o"
                                                                                                         il
                                                                                                         l\)
                                                                                                         o
                                                                                                         .È
                                                                                                         o
                                                                                                         (¡
                                                                                                         N)
                                                                                                         o
                                                                                                         o
                                                                                                         -.1
                                                                                                         o
                                                                                                         (¡
                                                                                                         o,
                                                                                                         (¡
                                                                                                         O)
                                                                                                         -{
                                                                                                         N
                                                                                                         o
                                                                                                         -o
                                                                                                          o)
                                                                                                         (o
                                                                                                         o
                                                                                                         (.t)




                  20070156567
             OFFICIAL RECORDS OF
           MARICOPA COUNTY RECORDER
                ADRIAN FONÏES

          The foregoing instrument is an
          electronically prepared
          full, true and correct copy
          of the original record in this
           office.
          Attest:    11   12812018   1   1'.43:44 AM

           By                                    er

           To         this purchase visit
           http://reco rder. maricopa. gov/recd ocdataiverifycert. aspx?id=2   1   0405




                                                                                      MCR 20 of 20
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 35 of 47




                Exhibit D
       Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 36 of 47
                                                                                      OFFICTA], RECORDS OF
                                                                                I'IARICOPA COUNTY RECORDER
RECORDING REQUESTED BY                                                                  HELEN PURCELL
CALIFORNIA RECONVEYANCE COMPANY                                              20110053804 OL/20/2OLL 08: l-4
AND WHEN RECORDED MAIL TO                                                             ELECTRONIC RECORDING
CALI FORNIA RECONVEYANCE COMPANY
9200 Oakdale Avenue                                                          97359L-2-l-4-9--
MailStop:. CA24379                                                           Holp
Chatsworth, CA 91311
800-892-6902


                                                                             Space above this line for recorde/s use only

             Title OrderNo. I10024185-AZ-M,L| Trustee Sale No. 14500642 Loan No. 0019183482

                                   NOTICE OF TRUSTEE'S SALE
The following legally described trust properly will be sold, pursuant to the power of sale under that certain Deed of
Trust Recorded O2-072007, Book N/4, Page N/                         2007-0156567 in the records of MARICOPA,
Counfy, Arìzona, at public auction to the                                 MAIN ENTRANCE OF THE SUPERIOR
COURT BUILDING, 201 WEST                                                       1l at 12:30 PM of said day

Legal description: : LOT                                                           COS WEST, ACCORDING
TO THE PLAT OF RECO                                                                         OF MARICOPA
COUNTY, ARIZONA, IN                                                                   VIT OF CORRECTION
RECORDED MAY 2,                                                                            HER WITH AN
EASEMENT FOR                                                                            UMENT RECORDED
AUGUST 21, 1985 IN
Tax Parcel Number: 301
The Deed of Trust and/or
           16405 SOUTH
           PHOENIX, AZ

The original principal                 note                                                     or cashier's check for
reinstatement or price bid                                                                  on the last day other than
a Saturday or legal holiday                                                              the beneficiary to the extent
of his credit bid, shall pay the                                                       other than a Saturday or legal
holiday.

NAME AND ADDRESS OF                                                               AND ruDITH T
CASTELLANOS, HUSBAND AND TVIFE,                                            RIGHT OF SURVIVORSHIP 16405
SOUTH 43RD PLACE PHOENIX, AZ 85048

NAME AND ADDRESS OF PRESENT BENEFICIARY: Bank of America, National Association                       as successor   by
merger to LaSalle Bank National Association, as Trustee for Certificateholders of Bear Stearns Asset Backed
Securities I LLC, Asset-Backed Certificates, Series 2007-HE3 c/o JPMorgan Chase Bank, National Association,
73OI BAYMEADOWS WAY JACKSONVILLE, FL32256

NAME AND ADDRESS OF CURRENT TRUSTEE: CALIFORNIA RECONVEYANCE COMPANY
, 9200 Oakdale Avenue CA2-4379 Chatsworth, CA 913l 1,800 892-6902




                                                                                                       MCR 1of 3
       Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 37 of 47
                              201 1 00s3804


             Title Order No. I10024181-AZ-M1'[ Trustee Sale No. 145006AZ Loan No. 0019183482

Manner of Qualification: a corporation all the stock of which is owned by or held solelyfor the beneJ'ìt of a national
bank, pursuant to ARS 33-803(A)(5) and (6).
Name of trustee's regulator: Office of the Comptroller of the Curuency

Date: ll19/11

CALIFORNIA RECONVEYANCE COMPANY,                               as Trustee
Sale                (7   1   4)   57 3 -19 65   or www,prioritypostine.com




   CALIFORNIA RECONVEYANCE COMPANY IS A DEBT COLLECTOR ATTEMPTING TO
   COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE




STATE OF CALIFORNIA
COUNTY OF LOSANGELES


On ll19/ll before me, CARLA DODD, "Notary Public" personally appeared PETRA VAZOUEZ , who proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by
hislher/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERruRY rxrder the laws of the State of Califomia that the foregoing paragraph           is
true and correct.

                                                                                                         DODD
WITNESS my hand and official seal                                                           Commlsslon # 1893390
                                                                                            Notaty Publlc' C¡lllornla
                                                                                              Los Angolo8 CountY
                                                                                                          Jun    20
Signature                                                                    (Seal)




                                                                                                        MCR 2 of 3
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 38 of 47




                                                                                   J
                                                                                   rc
                                                                                   {
                                                                                   õ
                                                                                   o
                                                                                   o
                                                                                   I
                                                                                   o_
                                                                                   o
                                                                                   :1
                                                                                   3
                                                                                   0)
                                                                                   =.
                                                                                   c)
                                                                                   oop
                                                                                   (o
                                                                                   o
                                                                                   -
                                                                                   (D
                                                                                   o
                                                                                   o_
                                                                                   o
                                                                                   o
                                                                                   o_
                                                                                   0)
                                                                                   0)

                                                                                   o
                                                                                   _4.
                                                                                   +
                                                                                   o
                                                                                   o
                                                                                    F
                                                                                    A)
                                                                                    U,
                                                                                   EX
                                                                                   :ì
                                                                                   oil
            201 10053804                                                           N)
                                                                                   J
       OFFICIAL RECORDS OF                                                         o
                                                                                   À
     MARICOPA COUNTY RECORDER                                                      c)
          ADRIAN FONTES                                                            O)
                                                                                   ño
     The foregoing instrument is an                                                J
                                                                                   I
     electronically prepared                                                        o
                                                                                    o
     full, true and correct copy                                                    (¡
                                                                                    (¡)
     of the original record in this                                                 @
     office.                                                                        o
                                                                                   .è
     Attest: 1112812018 11:49:43 AM                                                 (j)

                                                                                    !
                                                                                    0)
     By                                                                            (o
                                                                                    o
                                                                                    Ø
     ToV         this purchase visit
     http ://recorder. maricopa. gov/recdocdataiverifycert. as px?id=210406




                                                                         MCR3of3
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 39 of 47




                Exhibit E,
                 Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 40 of 47
                                                                  OFFICIAL RECORDS OF
                                                                                          MARTCOPA COUNTY RECORDER
                                                                                                     HELEN PURCELL
                                                                                      2O1L0421"682 05/19/207]- 08:06
RECORDING REQUESTED BY
CALIFÔRNIA RECONVEVANCE COMPANY
                                                                                               ELECTRONIC RECORDING
AND WI-IEN RECORDED MAIL TO
                                                                                      1   084532-    2-L5-3--
CALIFORNIA RECONVEYANCE COMPANY
9200 Oakdale Avenue
                                                                                      Holp
Mail Stop: CA2-4379
Chatsworth, CA Sí31       1


E00 E92-6902
(81   8)775-2258 (Fax)




                         Titlc OrdorNo, 110024185-AZ-MAI Trustçç SaleNo. 145006A2 LoanNo,0019183482
                                                                                                                                     J
                                    CANCELLATION OF NOTICE OF SALE
                                                                                                                                     ç\
                                  Of Declaratíon of Default and Demand for Sale                                                       a
                                                                                                                                     o
                                and of Notice of              ection to Cause Sale                                                   o
                                                                                                                                     o
                                                                                                                                     a
                                                                                                                                     o
NOTICE IS HEREBY GIVEN: ThAt                                                               is the duly appointed Trustec under lhe   :1
following described Deed of I'rust:                                                                                                  3
                                                                                                                                     -o0)
TRUSTOR: PABLO A. CAS                                                                                  AND V/IFE, AS JOINT           o
                                                                                                                                     E
TENANTS WITH RIGHT OF                                                                                                                P
                                                                                                                                     (o
                                                                                                                                     o
BENEFICIARY: MORTGAGE                                                                              SOLELY AS NOMINEE FOR
                                                                                                                                     I
LENDER, ENCORE CREDIT                                                                                                                o
                                                                                                                                     o
                                                                                                                                     o
                                                                                                                                     o
Recorded 02-07-2007, Book                                                                          the Office of the Recorder of     c)
                                                                                                                                     o_
MARICOPA County, Arizona,                                                                            EIGHT (368), PECOS              0)
WEST, ACCORD]NG ÏO                                                                                    NTY RECORDER OF                0)

MARICOPA COUNTY,                                                                                   I AND AFF¡DAVIT OF                o
                                                                                                                                     :1.
CORRECTION RECORDE                                                                                  TOGË'THER WITH AN
                                                                                                       MENT RECORDED                 o
EASEMENT FOR SEWER                                                                                                                   o
AUGUST 21, 1985 IN                                                                                                                   ¡
                                                                                                                                     A)
                                                                                                                                     Ø
                                                                                                                                     E
WHEREAS: The Beneficiary under that                                                           heretofore delivered to t1ì0 Trustoe   X
                                                                                                                                     ..ì
thereuncler written Declaration of Default                                                 Notice was heretoforo givon by tho        o_
                                                                                  and of election to causç to be sold the property       il
Beneficiaty, of breach of the obligations forwhich                                                                                   N)
                                                                                                                                     I
therein described,                                                                                                                   O
                                                                                                                                     À
                                                                                                                                     O
NOW THEREFORE: Notice is hereby given that the Benefrciary and/or tho Trustee, does hereby resoind, cancel and withdraw              \l
saicì Declaration of Default ancl Dsmand for Sale and said Notice of Breach and Election to Causc Salc; it being understood,         N)
however, that this cancellation shall not in any manner bo construed as waiving or affeoting any broach or dofault past, prosent
                                                                                                                                     o
                                                                                                                                     J
                                                                                                                                     I
 or future, under said Deed of Trust, or as impairing any right or romedy thereundor, but is, and shall be decmed to be, only an     o
                                                                                                                                     À
 election, without prejudice, not to oause a sale to be made pursuant to said Dcclaration and Notice, and shall in no way            N)
jeopardize or impaìr any right, remedy or privilege secured to thc Bonoficiary and/or tho Trusteo, undcr said Deed ofTrust, nor      I
                                                                                                                                     o,
 moclifir nor alter in any respect any of the terms, 0oycnants, conditions or obligations thcrçof, and said Dçc<l of Trust and all   @
                                                                                                                                     N)
                                                                                                                                     C¡)
                                                                                                                                     !
                                                                                                                                      fD
                                                                                                                                     (o
                                                                                                                                     o
                                                                                                                                     ø




                                                                                                             MCR 1 of 3
                                        20LLO42L6A2
               Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 41 of 47



                     TitleOrdcrNo, 11002418í-AZ-MAI TrusteeSaleNo. 14500642 LoanNo.0019183482

obligations secured thereby are hereby reinstated and shall be said and remain in force the same as if saíd Declaration and
Notice had not been made and given. Said Notice was recorded on 0l-20-2011 as Instrument 20110053804. Book . Page , of
ofhcial records in the Office of the Recorder of MARICOPA County, Arizona.

DATE:      5/18/11

CALIFORNIA RECONVEYANCE COMPANY,                   as Trustee




                                             ARY                                                                                          f,
PETR,\
                                                                                                                                       E:i
                                                                                                                                           õ
                                                                                                                                          oo
STATE OF CALIFORNIA
                                                                                                                                          -o
                                                                                                                                           o
                                                                                                                                           :a
COUNTY OF LOS ANGELES                                                                                                                     3
                                                                                                                                          0)
                                                                                                                                          _-,
                                                                                                                                          c)

On 5/1.8/11 before me, ZELMA THORPES, "Notary Public" personally appeared PETRA VAZOUEZ , who proved to me on
                                                                                                                                      €o
                                                                                                                                       P
                                                                                                                                      (o
the basis of satisfactory evidence to be the person(s) whoso name(s) is/are subscribed to the within instrument and                       o
acknowledged to me that he/she/they executed the same in his/hor/thoir authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entify upon bchalfofwhich the person(s) acted, executed the instrument.           d-
                                                                                                                                       c)
                                                                                                                                       o_
                                                                                                                                       o
I certi!    under PENALTY OF PERJURY under the laws of the State         of California that the foregoing paragraph is true    and     c)
                                                                                                                                       o-
correct.                                                                                                                               0)
                                                                                                                                       ß)

WITNESS my hand and official seal.                                                                                                     o
                                                                                                                                       _r.
                                                                                                                                       +
                                                                                                                                       o
                                                                                                                                       o
Signature                                          (Soal)                                                                              F
                                                                                                                                      o)
                                                                                                                                      U,
                                                                                                                                     E
                                                                                                                                     X..ì
                                                                                                                                      o_
                                                                                                                                          il
                                                                                                                                      N)
                                                                                                                                      J
                                                                                                                                      o
                                                                                                                                      À
                                                                                                                                      o
                                                                                                                                      !
                                                                                                                                      N)
                                                                                                                                      o
                                                                                                                                      I
                                                                                                                                      J
                                                                                                                                      o
                                                                                                                                      À
                                                                                                                                      N)
                                                                                                                                      J
                                                                                                                                      O)
                                                                                                                                      æ
                                                                                                                                      N)
                                                                                                                                      (,
                                                                                                                                      !
                                                                                                                                      fI)
                                                                                                                                     (o
                                                                                                                                     o
                                                                                                                                     (n




                                                                                                         MCR2of3
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 42 of 47




                                                                                                        5
                                                                                                        p
                                                                                                        -o
                                                                                                        o
                                                                                                        o
                                                                                                        o
                                                                                                        I

                                                                                                        o
                                                                                                        :1
                                                                                                        3
                                                                                                        0)
                                                                                                        =.
                                                                                                        r)
                                                                                                        o
                                                                                                        E
                                                                                                         P
                                                                                                        (o
                                                                                                        o
                                                                                                        a
                                                                                                        o
                                                                                                        o
                                                                                                        o.
                                                                                                        o
                                                                                                        o
                                                                                                        o-
                                                                                                        0)
                                                                                                        0)

                                                                                                        o
                                                                                                        _-,

                                                                                                        c)
                                                                                                        o
                                                                                                         ¡0)
                                                                                                        õU'X
                                                                                                          :t
                                                                                                          o_
                                                                                                            il
                     20110421682                                                                        N)
                                                                                                        J
                OFFICIAL RECORDS OF                                                                     o
                                                                                                        À
              MARICOPA COU NTY RECORDER                                                                 o
                   ADRIAN FONTES                                                                        --t
                                                                                                        N)
                                                                                                        o
              The foregoing instrument is an                                                            J
                                                                                                        I
              electron¡cally prepared                                                                   ()
                                                                                                        À
              full, true and correct copy                                                               N)
                                                                                                        I
              of the original record in this                                                            O)
u             office.
                                                                                                         æ
                                                                                                         N)

    UN        Attest: 11 12812018 1 1:49'.44 AM                                                          (,
                                                                                                         T
                                                                                                         0)
              By                        ecorder                                                         (o
                                                                                                         o
                                                                                                         U'
              To        this purchase visit
                                       gov/recd ocdata/ve rifyce
              http. //recorder. maricopa.                          rt. a s   px?id=21   O   4O7




                                                                                              MCR3of3
Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 43 of 47




                Exhibit F
           Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 OFE'ICI¡\I
                                                              Page 44 ofRECORDS
                                                                         47     OF
                                                          }IARICOPA COUNTY RECORDER
                                                                HELEN PURCELL
                                                                        20160031431                  0!/t5/20L6 04:59
                                                                                  ELECTRONIC RECORDING
Recording requested by
                                                                        ]-50246437N-3-1-1--
                                                                        sarabiam
When recorded mail to

Quality Loan Service Corporation
4l I lvyStreet
San Diego, CA 92t01




                                                                                                                           :r
 TS No.: AZ-l 5-687449-RY                                                        Spoce above this line fo¡ tecorders use   p
 Order No.: I 50246437 -^Z-VO|
                                                                                                                           ä
                                                                                                                           o
                                                                                                                           o
                                       N                                                                                   õ.
                                                                                                                           o
                                                                                                                           f,
The following legally described                                              of Sale under that certain Deed of            3
                                                                                                                           0)
Trust dated lll9l2ùA7 and                                                    and re-recorded on 61281201I as
                                                                                                                           =.
                                                                                                                           o
Instrument Number 201 1053ó                                                       RICOPA County, Arizona'                  o
NOTICE! IF YOU BELI                                                              LE OR TF YOU HAVE AN                      E
                                                                                                                            P
OBJË,CTION TO THE                                                                   AND OBTAIN A COURT                     (o
                                                                                                                           C)
ORDER PURSUANT TO                                                                     STOPPING THE SALE
NO LATËR THAN 5:00                                                                          DAV BEFORE                     õ
TIIE SCHEDULED                                                                         ANY DEFENSßS OR                     o
                                                                                                                           ö-
OBJECTIONS TO TH                                                                       WILL BE FINAL and                   o
                                                                                                                           o
             at public                                                                                                     o_
will occur                                                                                                                 ß)
                                                                                                                           ß)
 Sale Date and Time
                                                                                                                           o
                                                                                                                           5

 Sale Location:                                                                               at 201   \{.   Jefferson
                                                                                                                           o
                                                                                                                           o
                                                                                                                            F
                                                                                                                            o)
  Legal Description                                                              PECOS WEST, ACCORÐINC                     EU,X
                                                                                 OF THE COUNTY
                                                                                                                           '_{
                                   R                                      AzuZONÄ, IN BOOK 294 OF                          o_
                                                                         CORRËCTION RECORDED MAY                            il
                                   MAPS,     P                                                                             Ì\)
                                                                  I 8044. TOGETHER WITH AN                                 J
                                   2, 1986IN                                                                               o
                                   EASEMENT FOR SE,WER LINE PURPOSES, AS SET FORTH IN                                      +.
                                                                                                                            t\)
                                   INSTRUMENT RECORDËÐ AUGUST 2I, I985 IN DOCUMENT NO. 85-                                  O)
                                   396496.                                                                                 ñO
                                                                                                                            J
  Purporred slreet   Address:      164Û5   souTH 43RD PLACE, PHOENIX'      A'Z 85Û48                                        CD
                                                                                                                            O
                                                                                                                            o
                                                                                                                            (t
  Tax   ParcelNumber:              3Ût-69'627 5                                                                             A
                                                                                                                            À
                                                                                                                            (¡)
  OriginalPrincipalBalance:        $312'000.00                                                                             .+
                                                                                                                            À
                                                                                                                            '11
  Name and Address of Current Benehciary:            U.S. Bank, N.4., successor trustee to LaSalle Bank
                                                                                                                            fÐ
                                                     Nationat Association, on behalf of the holders of Bcar                ('o
                                                     Stearns Asset Backed Securities I Trust 2007-HE3'
                                                                                                                            o
                                                                                                                            UI
                                                     AsseGBacked Certificates Series 2007-HE3
                                                     C/O Select Portfolio Servicing' Inc.
                                                     l2l7   S. Decker Lake Dr.




                                                                                                   MCRlof4
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 45 of 47
                                 20160031431




                                                              Salt Lake City, UT 84119


 Name(s) and Address(s) of Original Trustor(s):               PABLO A. CASTELLANOS AND JUDITH T.
                                                              CASTELLANOS, HUSBAND AND WTFE, AS JOINT
                                                              TENANTS WITH RIGHT OF SURVIVORSHTP
                                                              t6405 SOUTH 43RD PLACE,, PHOENIX, AZ 85048


 Name and Address of Trustee/Agent:                           Quality Loan Service Corporation
                                                              4l I lvy Street, San Diego, CA 92101
                                                              Phone: (8óé) 645-77t1
                                                              Sales Line: 888-988-6736
                                                              Login to: Salestrack.tdsf.com                                        5
                                                              AZ-t5-687449'RY                                                      o
                                                                                                                                   \
                                                                                                                                   õ
The successor trustee qualifles to åct as ¿ trustee under Ä.R,S. $33-S03(A)(l) in its capacity as a licensed                       ô:
                                                                                                                                   oi
Arizona escrow agent regulated by the Department of Financial lnstitutions.                                                        õ_
                                                                                                                                   o
                                                                                                                                   a
Ifthe   sale is set asíde for any reason, including   ifthe Trustee   is unable to convey title, the Purchaser ât the sale shall   =
                                                                                                                                   J
be entitled only to a rsturn of the monies paid to the Trustce. This shall be the Purchassr's sole and exclusive
                                                                                                                                   o)
                                                                                                                                   =.
                                                                                                                                   o
remedy. The purchaser shall have no further recourse against the Trustor, the Trustee, the Beneficiary, the                        o
Benefliciary's Agent, or t¡e Beneficiary's Attomey. As required by law, you are hereby notified that a negative                    Ei
credit report reflãcting on your credit record may be submitted to a credit report agency if you fail to fulfìll the
                                                                                                                     tcrms         FI
                                                                                                                                   (o
of your credit obligations.                                                                                                        o
                                                                                                                                   õ
If you have previously   been discharged through bankruptcy, you may have been released of personal liability for                  o
                        this letter is iniended to exercise the note holders right's against the real properfy only.
                                                                                                                                   È
thii loan in which case                                                                                                            C)
                                                                                                                                   ()
                                                                                                                                   o
                                                                                                                                   0)
                                                                                                                                   ß)

                                                                                                                                   (D
                                                                                                                                   f.
                                                                                                                                   o
                                                                                                                                   o
                                                                                                                                   3
                                                                                                                                   q)
                                                                                                                                   U)
                                                                                                                                   15
                                                                                                                                   X
                                                                                                                                   ;9
                                                                                                                                   o-
                                                                                                                                    il
                                                                                                                                   N)
                                                                                                                                   J
                                                                                                                                   o
                                                                                                                                   è
                                                                                                                                   N)
                                                                                                                                   O)
                                                                                                                                   ñO
                                                                                                                                   J
                                                                                                                                   o,
                                                                                                                                   C)
                                                                                                                                   o
                                                                                                                                   Û)
                                                                                                                                   J
                                                                                                                                   À
                                                                                                                                   (t
                                                                                                                                   J


                                                                                                                                   s
                                                                                                                                   !s)
                                                                                                                                   (o
                                                                                                                                   o
                                                                                                                                   Ø




                                                                                                             MCR2of4
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 46 of 47
                                  20160031431




QUALITY MAY BE CONSIDERED A DEBT COLLECTÕR ATTEMPTING TO COLLECT A DTBT AND ANY
INFORMATION OBTAINED WILL BE USED POR THAT PURPOSE.

TS    No.; AZ-l 5-687449-RY

Dated:   I    ltUltV                                   QUALITY LOAN SERVICE CORPORATION




                                                       By:                           Àssistant Secretary

 A notary public or other officer completi ng this certificate            on ly the identity of the individual who signed     :ï
 the docu ment to which this certificafe IS attached, and not th e truthfu lness, a€curacy or val idity of that document.     E
                                                                                                                              T
                                                                                                                              o
                                                                                                                              o
              California)
                                                                                                                              o
 State ot':
                                                                                                                              a
                                                                                                                              (D
 County of: San Dieeo)                                                                                                        :1
                                                                                                                              )
                                                                                                                              :f
                                                                                                                              Ê)
                        3                                 COURTNË'Y PATAI'{IA
               JAN 1        2016
                                                                                              a notary public, PersonallY
                                                                                                                              =.
                                                                                                                              a
 On                                                                                                                            o
                                                   who proved 10 me on the basis of satisfactory                              !
                                                                                                                               P
                                    subscribed to fhe w     instrument                       to                               (o
                                                                    that by             lr                                    o
                                     authorized
                                   behalf of which the             acted,                                                     õ
                                                                                                                              c)l
                                                                                                                              o-
                                                                                                                              o
                                                                                                                              o
 I certifu under PENA LTY OF PENIJRY under the laws of the State            of California that the foregoing   paragraPh is   o_
                                                                                                                              0)
 true and correct.                                                                                                            ß)

         ESS my hand and official seal.                                                                                       o
                                                                                                                              a

                                                                                    COUßTT{ËY PATANIA                         o
                                                                                                                              o
                                                                                  tofimlùslon # 2044156
                                                                                  Notary Puhl¡c " C¡llfornla
                                                                                                                              ¡[Ðr
                                                                                                                              (¡,
                                                                                     San Dis0o Counly                         -o       l



                                                                                  Gomm.       ros NoY 1 2017                  X
                                                                                                                              'j
                                                                                                                              o-
                                                                                                                                  il
                                                                                                                              N)
                                                                                                                              I
             COURTNEY PATA'|'il¡\                                                                                             o
                                                                                                                              à
                                                                                                                              N)
                                                                                                                              O)
                                                                                                                              ño
                                                                                                                              J
                                                                                                                              o,
                                                                                                                              ()
                                                                                                                              o
                                                                                                                              (¡)
                                                                                                                              J
                                                                                                                              ,Þ
                                                                                                                              o)
                                                                                                                              J

                                                                                                                              s
                                                                                                                              T
                                                                                                                              f¡ù
                                                                                                                              (.o
                                                                                                                              o
                                                                                                                              6




                                                                                                          MCR3of4
         Case 2:17-cv-02428-SPL Document 80 Filed 11/28/18 Page 47 of 47




                      201 60031 431
                 OFËICIAL RËCORDS OË
              MAR ICOPA COU NTY RËCORDËR
                    ADRIAN FONTËS

              The foregoing instrument is an
              electronically prePared
              full, true and correct coPy
              of the origlnal record in this
u             office.
    UN        Attest: 1112812018 01:35:12 PM
              By

              ToV        this pu rchase visit
              http://recorder.ma ri co p a. g ov/re   cd o cd ata/v e rifyce rt. a s px? i d =2   1   0   426




                                                                                                           MCR4of4
